UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6619 Nuveen Insured New York Premium Income Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:September 30 Date of reporting period: September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ANNOUNCES STRATEGIC COMBINATION WITH FAF ADVISORS On July 29, 2010, Nuveen Investments announced that U.S. Bancorp will receive a 9.5% stake in Nuveen Investments and cash consideration in exchange for the long-term asset business of U.S. Bancorp’s FAF Advisors. Nuveen Investments is the parent of Nuveen Asset Management (NAM), the investment adviser for the Funds included in this report. FAF Advisors, which currently manages about $25 billion of long-term assets and serves as the advisor of the First American Funds, will be combined with NAM, which currently manages about $75 billion in municipal fixed income assets. Upon completion of the transaction, Nuveen Investments, which currently manages about $160 billion of assets across several high-quality affiliates, will manage a combined total of about $185 billion in institutional and retail assets. This combination will not affect the investment objectives, strategies or policies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at,Hyde Park, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. The transaction is expected to close late in 2010, subject to customary conditions.   Chairman’s Letter to Shareholders Dear Shareholder, Recent months have revealed the fragility and disparity of the global economic recovery. In the U.S., the rate of economic growth has slowed as various stimulus programs wind down, exposing weakness in the underlying economy. In contrast, many emerging market countries are experiencing a return to comparatively high rates of growth. Confidence in global financial markets has been undermined by concerns about high sovereign debt levels in Europe and the U.S. Until these countries can begin credible programs to reduce their budgetary deficits, market unease and hesitation will remain. On a more encouraging note, while the global recovery is expanding existing trade imbalances, policy makers in the leading economies are making a sustained effort to create a global framework through which various countries can take complimentary actions that should reduce those imbalances over time. The U.S. economy is subject to unusually high levels of uncertainty as it struggles to recover from a devastating financial crisis. Unemployment remains stubbornly high, due to what appears to be both cyclical and structural forces. Federal Reserve policy makers are implementing another round of quantitative easing, a novel approach to provide support to the economy. However, the high levels of debt owed both by U.S. consumers and the U.S. government limit the Fed’s ability to engineer a stronger economic recovery. The U.S. financial markets reflect the crosscurrents now impacting the U.S. economy. Today’s historically low interest rates reflect the Fed’s intervention in the financial markets and the demand for U.S. government debt by U.S. and overseas investors looking for a safe haven for investment. The continued corporate earnings recovery and recent electoral results are giving a boost to equity markets. Encouragingly, financial institutions are rebuilding their balance sheets and the financial reform legislation enacted last summer has the potential to address many of the most significant contributors to the financial crisis, although the details still have to be worked out. In this difficult environment your Nuveen investment team continues to seek sustainable investment opportunities and, at the same time, remains alert for potential risks that may result from a recovery still facing many headwinds. As your representative, the Nuveen Fund Board monitors the activities of each investment team to assure that all maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner  Chairman of the Board  November 22, 2010 Nuveen Investments 1   Portfolio Manager’s Comments Nuveen New York Investment Quality Municipal Fund, Inc. (NQN) Nuveen New York Select Quality Municipal Fund, Inc. (NVN) Nuveen New York Quality Income Municipal Fund, Inc. (NUN) Nuveen Insured New York Premium Income Municipal Fund, Inc. (NNF) Nuveen Insured New York Dividend Advantage Municipal Fund (NKO) Nuveen Insured New York Tax-Free Advantage Municipal Fund (NRK) Portfolio manager Cathryn Steeves reviews economic and municipal market conditions at both the national and state levels, key investment strategies, and the performance of these Funds for the twelve-month period ended September 30, 2010. Cathryn, who joined Nuveen in 1996, assumed portfolio management responsibility for these six Funds in 2006. What factors affected the U.S. economy and municipal market during the twelve-month reporting period ended September 30, 2010? During this reporting period, the U.S. economy remained under considerable stress, and both the Federal Reserve (Fed) and the federal government continued their efforts to improve the overall economic environment. For its part, the Fed held the benchmark fed funds rate in a target range of zero to 0.25% after cutting it to this record low level in December 2008. At its September 2010 meeting, the central bank renewed its commitment to keep the fed funds rate at “exceptionally low levels” for an “extended period.” The Fed also stated that it was “prepared to take further policy actions as needed” to support economic recovery. The federal government continued to focus on implementing the economic stimulus package passed early in 2009 that was intended to provide job creation, tax relief, fiscal assistance to state and local governments, and expand unemployment benefits and other federal social welfare programs. These and other measures produced some signs of economic improvement. In the third quarter of 2010, the U.S gross domestic product achieved a preliminary growth rate of 2.0% on an annualized basis, the fifth consecutive quarter of positive growth and the first time this has been achieved since 2007-2008. The housing market also saw some improvement, with the average home price in the Standard & Poor’s (S&P)/Case-Shiller Index rising 1.7% over the twelve months ended August 2010 (the most recent data available at the time this report was produced). This put home prices nationally up 6.7% from their low point in April 2009 and back to levels on par with those of late 2003. At the same time, inflation remained relatively tame, as the Consumer Price Index rose just 1.1% year-over-year as of September 2010. However, unemployment remained at historically high levels. As of September 2010, the national unemployment rate was 9.6%, down from 9.8% in September 2009. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings refers to the highest rating assigned by a Nationally Recognized Statistical Rating Organization (“NRSRO”) such as Standard & Poor’s, Moody’s, or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. 2 Nuveen Investments   Municipal bond prices generally rose during this period, as the combination of strong demand and tight supply of new tax-exempt issuance to create favorable conditions. The reduced issuance of tax-exempt municipal debt was due in part to the introduction of the Build America Bond program in 2009. This new class of taxable municipal debt, created as part of the February 2009 economic stimulus package, currently offers municipal issuers a federal subsidy equal to 35% of a bond’s interest payments, providing issuers with an alternative to traditional tax-exempt debt that often proves to be lower in cost. During the twelve months ended September 30, 2010, taxable Build America Bonds issuance totaled $100.9 billion, accounting for 25% of new bonds issued in the municipal market. Over the twelve months ended September 30, 2010, municipal bond issuance nationwide—both tax-exempt and taxable—totaled $403.9 billion, an increase of 12% compared with the twelve-month period ended September 30, 2009. However, if taxable Build America Bond issuance were removed from the equation, the supply of tax-exempt bonds alone fell more than 7%. How were the economic and market environments in New York during this period? Over the period, New York showed signs of economic recovery as job growth in the state outpaced the national average. Hiring increased in professional and business services, health care, and the leisure and hospitality sectors. However, the state’s financial sector continued to report job losses, as did construction and manufacturing, and state and local governments also continued to shed workers. With the uncertainty still surrounding the economic outlook combining with the impact of financial regulatory reform, some observers believe job growth in the financial sector may remain subdued for some time. As of September 2010, the unemployment rate in New York was 8.3%, down from 8.8% in September 2009 and below the U.S. average of 9.6%. News from the housing sector was also relatively positive. While housing prices in New York City rose a negligible 0.1% over the twelve months ended August 2010 (the most recent data available at the time this report was produced), the city was one of only eight major metropolitan areas to record positive annual growth rates for the period, according to the S&P/Case-Shiller Home Price Index. Because New York experienced relatively low rates of sub-prime lending during the housing boom, the state’s percentage of homes in foreclosure remained well below the national average. In August 2010, more than four months after the April 1st deadline, New York passed its budget for fiscal 2011. This represented an increase of 4% over fiscal 2010, closed a $9.2 billion deficit through increased fees and taxes, and cut aid to schools. Current plans also call for laying off 1,000 state workers in early 2011. As of September 30, 2010, Moody’s, S&P and Fitch rated New York general obligation debt at Aa2/AA/AA, respectively. For the twelve months ended September 30, 2010, municipal issuance in New York totaled $42.2 billion, an increase of 15% from the previous twelve months. This ranked New York second among state issuers, behind California. Nuveen Investments 3   What key strategies were used to manage the Funds during this reporting period? As previously mentioned, the supply of tax-exempt bonds declined nationally during this period, due in part to the issuance of taxable Build America Bonds. This program also impacted the availability of tax-exempt bonds in New York, which ranked second (after California) in terms of dollar amount of bonds issued under the Build America Bond program in 2010. For the twelve months ended September 30, 2010, Build America Bonds accounted for almost 29% of municipal supply in New York. Since interest payments from Build America Bonds represent taxable income, we do not view these bonds as good investment opportunities for the Funds. Despite the constrained issuance of tax-exempt municipal bonds, we continued to find attractive value opportunities, taking a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. Our focus generally remained on premium coupon bonds with maturities between 20 and 30 years. During this period, we found value in several areas of the market, including health care, higher education, housing, utilities and transportation. With the investment policy changes that were implemented across the board in the Nuveen insured funds in early 2010, all of these Funds can now invest up to 20% of their net assets in uninsured investment-grade credits rated BBB- or higher. During the earlier part of this period, we found that bonds at the lower end of the quality spectrum offered value relative to historical credit spreads, and we took advantage of opportunities to add some of these uninsured bonds to NQN, NVN, NUN and NNF. Some of our investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt supply was more plentiful in the health care and higher education sectors because, as 501(c)(3) (nonprofit) organizations, hospitals and private universities generally do not qualify for the Build America Bond program and must continue to issue bonds in the tax-exempt municipal market. Bonds with proceeds earmarked for refundings, working capital, and private activities also are not covered by the Build America Bond program, and this resulted in attractive opportunities in various other sectors of the market. The impact of Build America Bonds also was evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Even though this significantly reduced the availability of tax-exempt credits with longer maturities, we continued to find good opportunities to purchase attractive longer-term bonds for these Funds. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds. On the whole, selling was relatively minimal, as the bonds in our portfolios generally offered higher yields than those available in the current marketplace. As of September 30, 2010, all six of these Funds continued to use inverse floating rate securities.1 We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. 1 An inverse floating rate security, also known as an inverse floater, is a financial instrument designed to pay long-term tax-exempt interest at a rate that varies inversely with a short-term tax-exempt interest rate index.For the Nuveen Funds, the index typically used is the Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index (previously referred to as the Bond Market Association Index or BMA). Inverse floaters, including those inverse floating rate securities in which the Funds invested during this reporting period, are further defined within the Notes to Financial Statements and Glossary of Terms Used in this Report sections of this report. 4 Nuveen Investments   How did the Funds perform? Individual results for these Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 9/30/10 Fund 1-Year 5-Year 10-Year NQN 8.42% 5.25% 7.05% NVN 8.18% 5.24% 6.95% NUN 7.87% 5.11% 6.69% NNF 7.96% 5.08% 6.65% NKO 6.88% 5.02% N/A NRK 6.70% 5.41% N/A Standard & Poor’s (S&P) New York Municipal Bond Index2 5.74% 5.13% 5.79% Standard & Poor’s (S&P) Insured Municipal Bond Index3 5.72% 4.90% 5.88% Lipper Single-State Insured Municipal Debt Funds Average4 7.38% 4.95% 6.38% For the twelve months ended September 30, 2010, the total returns on common share net asset value (NAV) for all six of these New York Funds exceeded the returns for the S&P Indexes. For this same period, NQN, NVN, NUN and NNF outperformed the average return for the Lipper Single-State Insured Municipal Debt Funds Average, while NKO and NRK lagged this measure. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of structural leverage was an important positive factor affecting the Funds’ performances over this period. The impact of structural leverage is discussed in more detail on page six. During this period, municipal bonds with longer maturities generally outperformed those with shorter maturities, with credits at the shortest end of the municipal yield curve posting the weakest returns. The outperformance of longer term bonds was due in part to the decline in interest rates, particularly in the long intermediate and longer segments of the curve. The scarcity of tax-exempt bonds with longer maturities also drove up the prices of these bonds. Overall, duration and yield curve positioning proved positive for the performance of these Funds. All six of the Funds benefited from their underweightings in bonds with shorter maturities and overweightings in the intermediate part of the yield curve, which performed well. Although the net impact of their duration and yield curve positioning was positive, NKO and NRK had relatively more exposure to the underper-forming short end of the curve, which detracted from their performance compared with the other four Funds. This weighting differential was due to the fact that NKO and NRK have been able to invest up to 20% of their assets in uninsured investment-grade quality securities since their inceptions in 2002, while the other four Funds just recently gained this capability. During this period, when we were purchasing newer uninsured bonds with longer maturities for NQN, NVN, NUN and NNF and extending their durations, NKO and NRK had no additional room in their portfolios to add such bonds. Credit exposure also played a role in performance. The demand for municipal bonds increased during this period driven by a variety of factors, including concerns about poten- Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 2 The Standard & Poor’s (S&P) New York Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade New York municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 3 The Standard & Poor’s (S&P) Insured Municipal Bond Index is an unleveraged, market value-weighted national index designed to measure the performance of the insured U.S. municipal bond market.This index does not reflect any initial or ongoing expenses and is not available for direct investment. 4 The Lipper Single-State Insured Municipal Debt Funds Average is calculated using the returns of all closed-end funds in this category for each period as follows: 1-year, 44 funds; 5-year, 44 funds; and 10-year, 24 funds. The performance of the Lipper Single-State Insured Municipal Debt Funds Average represents the overall average of returns for funds from eight different states with a wide variety of municipal market conditions. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. Nuveen Investments 5   tial tax increases, the need to rebalance portfolio allocations and a growing appetite for additional risk. At the same time, the supply of new tax-exempt municipal paper declined, due largely to the Build America Bond program. As investors bid up municipal bond prices, bonds rated BBB or below and non-rated bonds generally outperformed those rated AAA. Credit exposure was especially positive in NQN, which had the smallest allocation of bonds rated AAA among these six Funds. While NKO and NRK had the heaviest weightings of bonds rated BBB or lower and non-rated bonds, their overall performances were hampered by their shorter durations, as explained above. In addition, NRK had the greatest exposure to the AAA category, which further detracted from its performance. Individual holdings that positively contributed to the Funds’ returns during this period included health care and housing bonds. Revenue bonds as a whole performed well, with transportation, leasing, and education among the other sectors that outperformed the general municipal market. Zero coupon bonds also were among the strongest performers. All of these Funds tended to be overweighted in the health care sector relative to the overall municipal market, which generally benefited their performances. This was partially offset by their underweighting of the transportation sector. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, continued to perform poorly during this period. While these securities continued to provide attractive tax-free income, the underperformance of these bonds can be attributed primarily to the price declines associated with their shorter effective maturities and higher credit quality. Among these Funds, NRK had the heaviest weighting of pre-refunded bonds, which detracted from its performance, while NQN held the fewest pre-refunded bonds. General obligation and other tax-supported bonds also struggled to keep pace with the municipal market return for the twelve months. All of these Funds were underweighted in tax-supported bonds, which lessened the impact of these holdings. Among the revenue sectors, resource recovery trailed the overall municipal market by the widest margin, and water and sewer bonds also turned in a weak performance. Bonds backed by the 1998 master tobacco settlement agreement also posted relatively poor returns. NKO and NRK, the only two of these Funds to hold lower-rated tobacco bonds, were underexposed to this sector, with allocations of approximately 2% each. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of these Funds relative to the comparative indexes was the Funds’ use of financial leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of all these Funds over this reporting period. RECENT DEVELOPMENTS REGARDING THE FUNDS’ LEVERAGED CAPITAL STRUCTURE Shortly after their inceptions, each of the Funds issued auction rate preferred shares (ARPS) to create financial leverage. As noted in past shareholder reports, the ARPS 6 Nuveen Investments   issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. In fact, offers to buy have been almost completely non-existent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short-term rates at multi-generational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares, a floating rate form of preferred stock. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of five years. While all these efforts have reduced the total amount of outstanding ARPS issued by the Nuveen funds, the funds cannot provide any assurance on when the remaining outstanding ARPS might be redeemed. During 2010, 33 Nuveen leveraged closed-end funds, (including NUN), received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/ Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, 26 of the funds that received demand letters (including NUN) were named as nominal defendants in a putative shareholder derivative action complaint captioned Safier and Smith v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on July 27, 2010. Three additional funds were named as nominal defendants in a similar complaint captioned Curbow v. Nuveen Asset Management, et al. filed in the Cook County Chancery Court on August 12, 2010, and three additional funds were named as nominal Nuveen Investments 7   defendants in a similar complaint captioned Beidler v. Nuveen Asset Management, et al. filed in the Cook County Chancery Court on September 21, 2010 (collectively, the “Complaints”). The Complaints, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Asset Management as a defendant, together with current and former Officers and interested Director/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaints contain the same basic allegations contained in the demand letters. The suits seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Asset Management believes that the Complaints are without merit, and intends to defend vigorously against these charges. As of September 30, 2010, the amounts of ARPS redeemed by the Funds are as shown in the accompanying table. Auction Rate % of Original Preferred Shares Auction Rate Fund Redeemed Preferred Shares NQN 100.0% NVN 100.0% NUN $ 36,225,000 18.4% NNF $ 14,650,000 22.5% NKO $ 61,000,000 100.0% NRK $ 27,000,000 100.0% MTP During the current reporting period, NRK completed the issuance of $27.68 million of 2.55%, Series 2015 MTP. The net proceeds from this offering were used to refinance the Fund’s outstanding ARPS at par. The newly-issued MTP shares trade on the New York Stock Exchange (NYSE) under the symbol “NRK Pr C”. MTP is a fixed-rate form of preferred stock with a mandatory redemption period, in this case, of five years. By issuing MTP, the Fund seeks to take advantage of the current historically low interest rate environment to lock in an attractive federally tax-exempt cost of leverage for a period as long as the term of the MTP. The Fund’s managers believe that issuing MTP may help the Fund mitigate the risk of a significant increase in their cost of leverage should short term interest rates rise sharply in the coming years. VRDP During the current reporting period, NQN and NVN issued $112.3 and $164.8 million, respectively, of VRDP to redeem at par its remaining outstanding ARPS. As noted previously, VRDP is a newly-developed instrument that essentially replaces all or a portion of the ARPS used as leverage and potentially could be used to refinance all or a portion of the ARPS of other funds. VRDP shares include a liquidity feature that allows holders of VRDP to have their shares purchased by a liquidity provider in the event that sell orders have not been matched with purchase orders and successfully settled in a remarketing. VRDP is offered only to qualified institutional buyers, defined pursuant to Rule 144A under the Securities Act of 1933. 8 Nuveen Investments Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP and VRDP Shares. As of September 30, 2010, 83 out of the 84 Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $5.6 billion of the approximately $11.0 billion outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. RECENT CHANGES TO INVESTMENT POLICIES OF NUVEEN INSURED FUNDS As a result of the “credit crunch” that began in 2007 and that led to the financial crisis that peaked in late 2008, the financial strength ratings assigned to most municipal bond insurers have been downgraded by the primary ratings agencies. These ratings downgrades generally have reduced, and any additional ratings downgrades may further reduce, the effective rating of many of the bonds insured by those bond insurers, including bonds held by the Funds. This in turn has sharply reduced, and in some cases may have eliminated, the value provided by such insurance. Nonetheless, the Fund’s holdings continue to be well diversified and on the whole, the underlying credit quality of its holdings are of medium to high quality. It is also important to note that municipal bonds historically have had a very low rate of default. On May 3, 2010, the Nuveen funds’ Board of Directors/Trustees approved changes to the investment policies of all of the Nuveen insured municipal bond closed-end funds. The Board took this action in response to the continuing challenges faced by municipal bond insurers. The changes to each Fund’s investment policies are intended to increase the Fund’s investment flexibility in pursuing its investment objective, while retaining the insured nature of its portfolio. The changes, which were effective immediately, provide that under normal circumstances, the Funds invest at least 80% of their net assets (as defined in Footnote 7—Management Fees and Other Transactions with Affiliates) in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. For purposes of this 80%, insurers must have a claims-paying ability rated at least BBB- at the time of purchase by at least one independent rating agency. In addition, each Fund invests at least 80% of its net assets in municipal securities that are rated at least BBB- at the time of purchase (based on the higher of the rating of the insurer, if any, or the underlying security) by at least one independent rating agency, or that are unrated but judged to be of similar credit quality by Nuveen Asset Management, or that are backed by an escrow or trust account containing sufficient U.S. government or U.S. government agency securities or U.S. Treasury-issued State and Local Government Series securities to ensure timely payment of principal and interest. Inverse floating rate securities with underlying bonds that are covered by insurance are included for purposes of the 80%. Each Fund may also invest up to 20% of its net assets in municipal securities that are rated at least BBB- (based on the higher of the rating of the insurer, if any, or the underlying bond) or that are unrated but judged to be of comparable quality by Nuveen Asset Management. Nuveen Investments 9   Common Share Dividend and Share Price Information During the twelve-month reporting period ended September 30, 2010, NVN, NUN and NNF each had three monthly dividend increases; NQN had two monthly increases; and NKO and NRK each had one monthly increase. Due to normal portfolio activity, common shareholders of the following Funds received capital gains and/or net ordinary income distributions at the end of December 2009 as follows: Short-Term Capital Gains Long-Term Capital Gains and/or Ordinary Income Fund (per share) (per share) NKO NRK All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of September 30, 2010, all of the Funds in this report had positive UNII balances for both tax and financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION As of September 30, 2010, and since the inception of the Funds’ repurchase program, the Funds have cumulatively repurchased and retired their common shares as shown in the accompanying table. Common Shares % of Outstanding Fund Repurchased and Retired Common Shares NQN 0.6% NVN 0.5% NUN 0.7% NNF 1.0% NKO 0.3% NRK 0.2% 10 Nuveen Investments   During the current reporting period, the following Funds repurchased and retired their common shares at a weighted average price and a weighted average discount per common share as shown in the accompanying table. Weighted Average Weighted Average Common Shares Price Per Share Discount Per Share Fund Repurchased and Retired Repurchased and Retired Repurchased and Retired NUN 12.38% NNF 11.83% As of September 30, 2010, the Funds’ common share prices were trading at (-) discounts to their common share NAVs as shown in the accompanying table. 9/30/10 12-Month Average Fund (-) Discount (-) Discount NQN -3.86% -6.81% NVN -2.47% -7.76% NUN -2.64% -7.66% NNF -3.50% -7.76% NKO -4.42% -7.92% NRK -3.97% -6.94% Nuveen Investments 11 NQN Nuveen New York Investment Quality Performance Municipal Fund, Inc. OVERVIEW as of September 30, 2010 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.86% Market Yield 5.39% Taxable-Equivalent Yield3 8.03% Net Assets Applicable to Common Shares ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 11/20/90) On Share Price On NAV 1-Year 11.63% 8.42% 5-Year 6.21% 5.25% 10-Year 7.54% 7.05% Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited 36.3% Education and Civic Organizations 15.6% Health Care 14.4% Transportation 8.3% Tax Obligation/General 8.3% Water and Sewer 5.9% Utilities 5.7% Other 5.5% Insurers4 (as a % of total Insured investments) NPFG5 30.7% AMBAC 28.9% FGIC 16.7% AGM 16.2% Other 7.5% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaran- teeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. At the end of the reporting period, 91% of the Fund’s total investments are invested in Insured securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 Holdings are subject to change. 5 MBIA’s public finance subsidiary. 12 Nuveen Investments NVN Nuveen New York Select Quality Performance Municipal Fund, Inc. OVERVIEW as of September 30, 2010 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -2.47% Market Yield 5.45% Taxable-Equivalent Yield3 8.12% Net Assets Applicable to Common Shares ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 5/22/91) On Share Price On NAV 1-Year 18.34% 8.18% 5-Year 6.82% 5.24% 10-Year 7.59% 6.95% Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited 34.6% Education and Civic Organizations 15.5% Health Care 10.2% U.S. Guaranteed 9.1% Utilities 9.0% Transportation 7.1% Tax Obligation/General 5.5% Water and Sewer 5.1% Other 3.9% Insurers4 (as a % of total Insured investments) NPFG5 30.7% AMBAC 28.5% AGM 18.5% FGIC 17.5% Other 4.8% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. At the end of the reporting period, 92% of the Fund’s total investments are invested in Insured securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 Holdings are subject to change. 5 MBIA’s public finance subsidiary. Nuveen Investments 13 NUN Nuveen New York Quality Income Performance Municipal Fund, Inc. OVERVIEW as of September 30, 2010 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -2.64% Market Yield 5.48% Taxable-Equivalent Yield3 8.17% Net Assets Applicable to Common Shares ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 11/20/91) On Share Price On NAV 1-Year 16.77% 7.87% 5-Year 6.65% 5.11% 10-Year 7.59% 6.69% Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited 34.8% Education and Civic Organizations 15.1% U.S. Guaranteed 11.2% Transportation 10.5% Health Care 9.9% Utilities 7.9% Other 10.6% Insurers4 (as a % of total Insured investments) NPFG5 28.9% AGM 24.6% AMBAC 23.6% FGIC 20.0% Other 2.9% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaran- teeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. At the end of the reporting period, 96% of the Fund’s total investments are invested in Insured securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 Holdings are subject to change. 5 MBIA’s public finance subsidiary. 14 Nuveen Investments NNF Nuveen Insured New York Premium Income Performance Municipal Fund, Inc. OVERVIEW as of September 30, 2010 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.50% Market Yield 5.10% Taxable-Equivalent Yield3 7.60% Net Assets Applicable to Common Shares ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 12/17/92) On Share Price On NAV 1-Year 17.25% 7.96% 5-Year 6.12% 5.08% 10-Year 7.33% 6.65% Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited 38.2% Education and Civic Organizations 15.4% Health Care 14.6% Transportation 9.0% Water and Sewer 6.6% Utilities 4.6% Other 11.6% Insurers4 (as a % of total Insured investments) AMBAC 30.3% NPFG5 25.9% AGM 18.8% FGIC 15.6% Other 9.4% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaran- teeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. At the end of the reporting period, 94% of the Fund’s total investments are invested in Insured securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 Holdings are subject to change. 5 MBIA’s public finance subsidiary. Nuveen Investments 15 NKO Nuveen Insured New York Dividend Advantage Performance Municipal Fund OVERVIEW as of September 30, 2010 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.42% Market Yield 5.26% Taxable-Equivalent Yield3 7.84% Net Assets Applicable to Common Shares ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 3/25/02) On Share Price On NAV 1-Year 10.62% 6.88% 5-Year 5.88% 5.02% Since Inception 5.92% 6.67% Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited 27.2% Health Care 15.9% Education and Civic Organizations 15.3% Transportation 10.1% Utilities 8.6% Tax Obligation/General 7.1% U.S. Guaranteed 6.3% Other 9.5% Insurers4 (as a % of total Insured investments) NPFG6 26.9% AMBAC 24.5% AGM 22.5% FGIC 21.0% Other 5.1% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaran- teeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. At the end of the reporting period, 89% of the Fund’s total investments are invested in Insured securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 Holdings are subject to change. 5 The Fund paid shareholders capital gains and net ordinary income distributions in December 2009 of $0.0026 per share. 6 MBIA’s public finance subsidiary. 16 Nuveen Investments NRK Nuveen Insured New York Tax-Free Advantage Performance Municipal Fund OVERVIEW as of September 30, 2010 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.97% Market Yield 5.00% Taxable-Equivalent Yield3 7.45% Net Assets Applicable to Common Shares ($000) Average Effective Maturity on Securities (Years) Leverage-Adjusted Duration Average Annual Total Return (Inception 11/21/02) On Share Price On NAV 1-Year 13.97% 6.70% 5-Year 6.40% 5.41% Since Inception 5.28% 6.10% Portfolio Composition4 (as a % of total investments) Tax Obligation/Limited 30.2% Education and Civic Organizations 18.5% U.S. Guaranteed 16.7% Health Care 14.6% Transportation 8.7% Other 11.3% Insurers4 (as a % of total Insured investments) AMBAC 29.5% NPFG6 29.0% FGIC 17.1% AGM 10.9% AGC 7.7% Other 5.8% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaran- teeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. At the end of the reporting period, 88% of the Fund’s total investments are invested in Insured securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 Holdings are subject to change. 5 The Fund paid shareholders capital gains and net ordinary income distributions in December 2009 of $0.0652 per share. 6 MBIA’s public finance subsidiary. Nuveen Investments 17 Report of Independent Registered Public Accounting Firm The Board Directors/Trustees and Shareholders Nuveen New York Investment Quality Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen Insured New York Premium Income Municipal Fund, Inc. Nuveen Insured New York Dividend Advantage Municipal Fund Nuveen Insured New York Tax-Free Advantage Municipal Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen New York Investment Quality Municipal Fund, Inc., New York Select Quality Municipal Fund, Inc., Nuveen New York Quality Income Municipal Fund, Inc., Nuveen Insured New York Premium Income Municipal Fund, Inc., Nuveen Insured New York Dividend Advantage Municipal Fund and Nuveen Insured New York Tax-Free Advantage Municipal Fund (the “Funds”), as of September 30, 2010, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2010, by correspondence with the custodian. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen New York Investment Quality Municipal Fund, Inc., Nuveen New York Select Quality Municipal Fund, Inc., Nuveen New York Quality Income Municipal Fund, Inc., Nuveen Insured New York Premium Income Municipal Fund, Inc., Nuveen Insured New York Dividend Advantage Municipal Fund and Nuveen Insured New York Tax-Free Advantage Municipal Fund at September 30, 2010, the results of their operations and cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended in conformity with U.S. generally accepted accounting principles. Chicago, Illinois November 24, 2010 18 Nuveen Investments Nuveen New York Investment Quality Municipal Fund, Inc. NQN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 23.9% (15.6% of Total Investments) $ 3,500 Dormitory Authority of the State of New York, Insured Revenue Bonds, Culinary Institute of 1/11 at 100.50 A $ 3,520,055 America, Series 1999, 5.000%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, 1/11 at 100.00 N/R St. Anne Institute, Issue 2, Series 1998E, 5.000%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call A Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, New York Medical 1/11 at 100.00 A College, Series 1998, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Yeshiva University, 7/11 at 100.00 Aa3 Series 2001, 5.000%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 A 5.000%, 7/01/37 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2005, 7/15 at 100.00 Baa1 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009A, 5.250%, 7/01/34 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009B, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, 7/20 at 100.00 Aa1 Cornell University, Series 2008C, 5.000%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A: 5.000%, 7/01/35 7/20 at 100.00 Aa1 5.000%, 7/01/40 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/15 at 100.00 AA– Upstate Community Colleges, Series 2005A, 5.000%, 7/01/19 – FGIC Insured New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens 1/17 at 100.00 BB+ Baseball Stadium Project, Series 2006, 5.000%, 1/01/46 – AMBAC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 A 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– New York City Trust for Cultural Resources, New York, Revenue Bonds, American Museum of 7/14 at 100.00 AA Natural History, Series 2004A, 5.000%, 7/01/36 – NPFG Insured Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Nuveen Investments 19 Nuveen New York Investment Quality Municipal Fund, Inc. (continued) NQN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 22.0% (14.4% of Total Investments) $ 590 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/19 at 100.00 AAA $ 673,402 Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, Montefiore Medical Center, Series 1999: 5.250%, 8/01/19 – AMBAC Insured 2/11 at 100.50 N/R 5.500%, 8/01/38 – AMBAC Insured 2/11 at 100.50 N/R Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 2/11 at 100.00 N/R New York and Presbyterian Hospital, Series 1998, 4.750%, 8/01/27 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AAA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, 2/15 at 100.00 A Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Hospital Revenue Bonds, Catholic Health Services 1/11 at 100.50 A of Long Island Obligated Group – St. Francis Hospital, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 1/11 at 100.50 A Island Obligated Group – St. Charles Hospital and Rehabilitation Center, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 7/17 at 100.00 AAA 2007B, 5.250%, 7/01/27 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 AA Center, Series 2003-1, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AAA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, North Shore Health System 11/10 at 100.00 A Obligated Group, Series 1998, 5.000%, 11/01/23 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AAA Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/11 at 101.00 Baa1 Health System Obligated Group, Series 2001B, 5.250%, 7/01/26 – AMBAC Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, 2/11 at 100.00 Aa3 Series 1999A, 5.125%, 2/15/14 – AMBAC Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 Total Health Care Housing/Multifamily – 4.5% (2.9% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A: 5.000%, 7/01/14 – FGIC Insured No Opt. Call AA+ 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 AA+ 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing development Corporation, New York, Multifamily Housing Revenue 1/17 at 100.00 AAA Bonds, Seaview Towers, Series 2006A, 4.750%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 11/17 at 100.00 Aa2 5.300%, 11/01/37 (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, Series 1996A: $ 110 6.100%, 11/01/15 – AGM Insured 11/10 at 100.00 AAA $ 110,485 6.125%, 11/01/20 – AGM Insured 11/10 at 100.00 AAA Total Housing/Multifamily Tax Obligation/General – 12.7% (8.3% of Total Investments) Dormitory Authority of the State of New York, School Districts Revenue Bond Financing 10/15 at 100.00 A+ Program, Peekskill City School District, Series 2005D, 5.000%, 10/01/33 – NPFG Insured Erie County, New York, General Obligation Bonds, Series 2003A, 5.250%, 3/15/16 – 3/13 at 100.00 A2 NPFG Insured Erie County, New York, General Obligation Bonds, Series 2004B, 5.250%, 4/01/13 – No Opt. Call A2 NPFG Insured Hempstead Town, New York, General Obligation Bonds, Series 2001A, 5.250%, 1/15/14 – 1/11 at 101.00 Aaa NPFG Insured Monroe County, New York, General Obligation Public Improvement Bonds, Series 2002, 3/12 at 100.00 A 5.000%, 3/01/16 – FGIC Insured New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2010 Series C, 5.000%, 8/01/23 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds: 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ 5.000%, 11/01/20 – AGM Insured (UB) 11/14 at 100.00 AA+ Pavilion Central School District, Genesee County, New York, General Obligation Bonds, Series 2005: 5.000%, 6/15/16 – AGM Insured 6/15 at 100.00 AAA 5.000%, 6/15/18 – AGM Insured 6/15 at 100.00 AAA Three Village Central School District, Brookhaven and Smithtown, Suffolk County, New York, No Opt. Call Aa2 General Obligation Bonds, Series 2005, 5.000%, 6/01/18 – FGIC Insured West Islip Union Free School District, Suffolk County, New York, General Obligation Bonds, 10/15 at 100.00 Aa3 Series 2005, 5.000%, 10/01/16 – AGM Insured Yonkers, New York, General Obligation Bonds, Series 2005A, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 A Total Tax Obligation/General Tax Obligation/Limited – 53.8% (35.1% of Total Investments) Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 7/15 at 100.00 AA– 2005A, 5.250%, 7/01/24 – CIFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program – 1/11 at 100.50 N/R Anderson School, Series 1999E, Issue 2, 5.750%, 7/01/19 – AMBAC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Special Act School 1/11 at 100.50 A District Program, Series 1999, 5.750%, 7/01/19 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, Nassau County Board of 8/11 at 100.00 AAA Cooperative Educational Services, Series 2001A, 5.250%, 8/15/21 – AGM Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, Wayne-Finger Lakes 8/14 at 100.00 AAA Board of Cooperative Education Services, Series 2004, 5.000%, 8/15/23 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 7/14 at 100.00 AA– 2004-2, 5.000%, 7/01/20 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities Improvements, Series 2005D-1: 5.000%, 2/15/15 – FGIC Insured No Opt. Call AA– 5.000%, 8/15/23 – FGIC Insured 2/15 at 100.00 AA– Nuveen Investments 21 Nuveen New York Investment Quality Municipal Fund, Inc. (continued) NQN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 4,600 Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ $ 4,911,742 Program, Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, Secured Hospital Insured Revenue Bonds, 2/11 at 100.00 Aa3 Southside Hospital, Series 1998, 5.000%, 2/15/25 – NPFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, 3/15 at 100.00 AAA Series 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA+ City School District Project, Series 2008A, 5.750%, 5/01/27 – AGM (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo No Opt. Call AA– City School District Project, Series 2009A, 5.000%, 5/01/31 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District, Series 2003: 5.750%, 5/01/20 – AGM Insured 5/12 at 100.00 AAA 5.750%, 5/01/22 – AGM Insured 5/12 at 100.00 AAA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA+ City School District, Series 2007A, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AAA 5.250%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, State Service Contract Bonds, Series 2002B, 7/12 at 100.00 AA– 5.500%, 7/01/18 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA+ 5.500%, 1/01/19 – NPFG Insured 7/12 at 100.00 AA– 5.500%, 1/01/20 – NPFG Insured 7/12 at 100.00 AA– 5.000%, 7/01/25 – FGIC Insured 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Nassau County Interim Finance Authority, New York, Sales and Use Tax Revenue Bonds, No Opt. Call AAA Series 2004H, 5.250%, 11/15/13 – AMBAC Insured Nassau County Interim Finance Authority, New York, Sales Tax Secured Revenue Bonds, Series 2003A: 5.000%, 11/15/18 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/21 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/22 – AMBAC Insured 11/13 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/32 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.250%, 2/01/22 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/19 – SYNCORA GTY Insured New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: $ 700 13.093%, 11/15/30 – AMBAC Insured (IF) 11/15 at 100.00 AA+ $ 848,050 13.079%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ New York State Local Government Assistance Corporation, Revenue Bonds, Series 1993E, 5.250%, No Opt. Call AAA 4/01/16 – AGM Insured (UB) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2004A, 9/14 at 100.00 AAA 5.000%, 3/15/24 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/21 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, 3/15 at 100.00 AAA Series 2005B, 5.000%, 3/15/30 – AGM Insured Niagara Falls City School District, Niagara County, New York, Certificates of Participation, 6/15 at 100.00 AAA High School Facility, Series 2005, 5.000%, 6/15/28 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 AAA 2010A, 5.000%, 8/01/40 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AAA 2010C, 5.125%, 8/01/42 – AGM Insured Suffolk County Industrial Development Agency, New York, Revenue Bonds, Hampton Bays Public 10/10 at 102.00 Baa1 Library, Series 1999A, 6.000%, 10/01/19 – NPFG Insured Syracuse Industrial Development Authority, New York, PILOT Mortgage Revenue Bonds, 1/17 at 100.00 BBB– Carousel Center Project, Series 2007A, 5.000%, 1/01/36 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Tax Obligation/Limited Transportation – 12.8% (8.3% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AAA 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.500%, 11/15/19 – AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F: 5.000%, 1/01/20 – AMBAC Insured 1/15 at 100.00 A+ 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 7/15 at 100.00 AA+ 1/01/30 – AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/10 at 100.50 A International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Nuveen Investments 23 Nuveen New York Investment Quality Municipal Fund, Inc. (continued) NQN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: $ 2,080 5.000%, 12/01/19 – AGM Insured 6/15 at 101.00 AAA $ 2,374,861 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.154%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/10 at 100.00 A Terminal LLC, Sixth Series 1997, 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 3.9% (2.6% of Total Investments) (4) Dormitory Authority of the State of New York, Improvement Revenue Bonds, Mental Health Services Facilities, Series 2001B: 75 5.500%, 8/15/19 (Pre-refunded 8/15/11) – NPFG Insured 8/11 at 100.00 AA– (4) 25 5.500%, 8/15/19 (Pre-refunded 8/15/11) – NPFG Insured 8/11 at 100.00 AA– (4) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call Aaa County Issue, Series 1986, 7.375%, 7/01/16 – BIGI Insured (ETM) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 11/10 at 100.00 N/R (4) 1997B, 5.000%, 7/01/20 – AMBAC Insured (ETM) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1998A, 10/15 at 100.00 AAA 5.000%, 4/01/23 (Pre-refunded 10/01/15) – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1999A, 10/14 at 100.00 AAA 5.000%, 4/01/29 (Pre-refunded 10/01/14) – AGM Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/12 at 100.00 AAA Series 2003C, 5.250%, 8/01/20 (Pre-refunded 8/01/12) – AMBAC Insured Total U.S. Guaranteed Utilities – 8.8% (5.7% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.000%, 9/01/27 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2003C, 9/13 at 100.00 A3 5.000%, 9/01/16 – CIFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AAA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured New York State Energy Research and Development Authority, Pollution Control Revenue Bonds, 3/11 at 100.00 A Rochester Gas and Electric Corporation, Series 1998A, 5.950%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 9.0% (5.9% of Total Investments) $ 3,000 New York City Municipal Water Finance Authority, New York, Water and Sewerage System 6/14 at 100.00 AAA $ 3,192,900 Revenue Bonds, Fiscal Series 2004C, 5.000%, 6/15/35 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System 6/15 at 100.00 AAA Revenue Bonds, Fiscal Series 2005C, 5.000%, 6/15/27 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewerage System 6/16 at 100.00 AAA Revenue Bonds, Fiscal Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewerage System 6/19 at 100.00 AA+ Revenue Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York State Environmental Facilities Corporation, State Revolving Fund, 2010 Master 4/20 at 100.00 AAA Financing Indenture Senior Lien, Series 2010C, 5.000%, 10/15/35 Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C, 5.000%, 6/15 at 100.00 AAA 6/01/28 – NPFG Insured (UB) Total Water and Sewer $ 383,800 Total Long-Term Investments (cost $390,507,607) – 151.4% (98.8% of Total Investments) Short-Term Investments – 1.8% (1.2% of Total Investments) Tax Obligation/Limited – 1.8% (1.2% of Total Investments) $ 4,975 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate 11/10 at 100.00 A-1 Demand Revenue Obligations, Series 2008A, 0.310%, 11/01/31 – FSA Insured (5) Total Short-Term Investments (cost $4,975,000) Total Investments (cost $395,482,607) – 153.2% Floating Rate Obligations – (13.7)% Variable Rate Demand Preferred Shares, at Liquidation Value – (41.3)% (6) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 272,028,046 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of prin- cipal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 27.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 25 Nuveen New York Select Quality Municipal Fund, Inc. NVN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 23.2% (15.5% of Total Investments) $ 2,500 Dormitory Authority of the State of New York, General Revenue Bonds, New York University, No Opt. Call AA– $ 3,102,300 Series 2001-1, 5.500%, 7/01/40 – AMBAC Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call A Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Fordham University, 7/12 at 100.00 A2 Series 2002, 5.000%, 7/01/18 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, New York University, Series 2001-2: 5.500%, 7/01/18 – AMBAC Insured 7/11 at 100.00 AA– 5.500%, 7/01/20 – AMBAC Insured 7/11 at 100.00 AA– 5.500%, 7/01/21 – AMBAC Insured 7/11 at 100.00 AA– Dormitory Authority of the State of New York, Insured Revenue Bonds, Yeshiva University, 7/11 at 100.00 Aa3 Series 2001, 5.000%, 7/01/19 – AMBAC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/19 at 100.00 Aa2 Facilities, Series 2009A, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 A 5.000%, 7/01/37 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2000: 5.100%, 7/01/20 – NPFG Insured 7/11 at 101.00 A 5.250%, 7/01/30 – NPFG Insured 7/11 at 101.00 A Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2009A: 5.250%, 7/01/34 7/19 at 100.00 AA– 5.000%, 7/01/39 7/19 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009B, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2008C, 5.000%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/15 at 100.00 AA+ University, Tender Option Bond Trust 3127, 12.784%, 7/01/40 – AMBAC Insured (IF) Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, Hofstra 1/11 at 100.00 A University, Series 1998, 5.000%, 7/01/23 – NPFG Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Horace 1/11 at 100.00 A Mann School, Series 1998, 5.000%, 7/01/28 – NPFG Insured New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, 1/19 at 100.00 AAA Queens Baseball Stadium Project, Series 2009, 6.375%, 1/01/39 – AGC Insured New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 1,905 New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AAA $ 2,254,091 Pilot, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 A 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– New York City Trust for Cultural Resources, New York, Revenue Bonds, American Museum of 7/14 at 100.00 AA Natural History, Series 2004A, 5.000%, 7/01/36 – NPFG Insured Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Health Care – 15.3% (10.2% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/19 at 100.00 AAA Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 2/11 at 100.50 N/R Montefiore Medical Center, Series 1999, 5.500%, 8/01/38 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, New 2/11 at 100.00 N/R York and Presbyterian Hospital, Series 1998, 4.750%, 8/01/27 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AAA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 A Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Hospital Revenue Bonds, Catholic Health Services 1/11 at 100.50 A of Long Island Obligated Group – St. Francis Hospital, Series 1999A, 5.500%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 2007B: 5.250%, 7/01/27 – AGC Insured 7/17 at 100.00 AAA 5.125%, 7/01/37 – AGC Insured 7/17 at 100.00 AAA Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer Center, Series 2003-1: 5.000%, 7/01/21 – NPFG Insured 7/13 at 100.00 AA 5.000%, 7/01/22 – NPFG Insured 7/13 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AAA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AAA Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/11 at 101.00 N/R Health System Obligated Group, Series 2001A, 5.250%, 7/01/26 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/11 at 101.00 Baa1 Health System Obligated Group, Series 2001B, 5.250%, 7/01/31 – AMBAC Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 Total Health Care Nuveen Investments 27 Nuveen New York Select Quality Municipal Fund, Inc. (continued) NVN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily – 4.0% (2.7% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A: $ 1,470 5.000%, 7/01/14 – FGIC Insured No Opt. Call AA+ $ 1,649,869 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 AA+ 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 10/10 at 105.00 N/R Pass-Through Certificates, Series 1991C, 6.500%, 2/20/19 – AMBAC Insured New York City Housing development Corporation, New York, Multifamily Housing Revenue Bonds, 1/17 at 100.00 AAA Seaview Towers, Series 2006A, 4.750%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/17 at 100.00 Aa2 11/01/37 (Alternative Minimum Tax) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, Series 1996A: 55 6.100%, 11/01/15 – AGM Insured 11/10 at 100.00 AAA 6.125%, 11/01/20 – AGM Insured 11/10 at 100.00 AAA Total Housing/Multifamily Long-Term Care – 1.8% (1.2% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, Norwegian Christian Home and Health Center, Series 2001: 5.200%, 8/01/36 – NPFG Insured 8/11 at 101.00 A 6.100%, 8/01/41 – NPFG Insured 8/11 at 105.00 A Total Long-Term Care Tax Obligation/General – 8.2% (5.5% of Total Investments) Erie County, New York, General Obligation Bonds, Series 2003A, 5.250%, 3/15/16 – NPFG Insured 3/13 at 100.00 A2 Erie County, New York, General Obligation Bonds, Series 2004B, 5.250%, 4/01/13 – NPFG Insured No Opt. Call A2 Erie County, New York, General Obligation Bonds, Series 2005A, 5.000%, 12/01/18 – NPFG Insured 12/15 at 100.00 A New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 1998H: 85 5.125%, 8/01/25 – NPFG Insured 12/10 at 100.00 AA 70 5.375%, 8/01/27 – NPFG Insured 12/10 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds: 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ 5.000%, 11/01/20 – AGM Insured (UB) 11/14 at 100.00 AA+ Rensselaer County, New York, General Obligation Bonds, Series 1991: 6.700%, 2/15/16 – AMBAC Insured No Opt. Call AA– 6.700%, 2/15/17 – AMBAC Insured No Opt. Call AA– 6.700%, 2/15/18 – AMBAC Insured No Opt. Call AA– 6.700%, 2/15/19 – AMBAC Insured No Opt. Call AA– 6.700%, 2/15/20 – AMBAC Insured No Opt. Call AA– 6.700%, 2/15/21 – AMBAC Insured No Opt. Call AA– Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/20 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/21 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/22 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/23 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/24 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/25 – NPFG Insured No Opt. Call Aa3 5.250%, 10/01/26 – NPFG Insured No Opt. Call Aa3 Yonkers, New York, General Obligation Bonds, Series 2005B, 5.000%, 8/01/19 – NPFG Insured 8/15 at 100.00 A Total Tax Obligation/General 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 50.4% (33.7% of Total Investments) $ 7,145 Dormitory Authority of the State of New York, Insured Revenue Bonds, Special Act School 1/11 at 100.50 A $ 7,207,733 District Program, Series 1999, 5.750%, 7/01/19 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 7/14 at 100.00 AA– 2004-2, 5.000%, 7/01/20 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities Improvements, Series 2005D-1: 5.000%, 2/15/15 – FGIC Insured No Opt. Call AA– 5.000%, 8/15/23 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ Program, Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA+ City School District Project, Series 2008A, 5.750%, 5/01/28 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo No Opt. Call AA– City School District Project, Series 2009A, 5.000%, 5/01/31 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District, Series 2003: 5.750%, 5/01/20 – AGM Insured 5/12 at 100.00 AAA 5.750%, 5/01/22 – AGM Insured 5/12 at 100.00 AAA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA+ City School District, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AAA 5.250%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, State Service Contract Bonds, Series 2002B, 7/12 at 100.00 AA– 5.500%, 7/01/18 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA+ 5.500%, 1/01/19 – NPFG Insured 7/12 at 100.00 AA– 5.500%, 1/01/20 – NPFG Insured 7/12 at 100.00 AA– 5.000%, 7/01/25 – FGIC Insured 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Nassau County Interim Finance Authority, New York, Sales Tax Secured Revenue Bonds, Series 2003A: 5.000%, 11/15/18 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/21 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/22 – AMBAC Insured 11/13 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/32 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.250%, 2/01/22 – NPFG Insured Nuveen Investments 29 Nuveen New York Select Quality Municipal Fund, Inc. (continued) NVN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 2,000 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA $ 2,222,080 Series 2004C, 5.000%, 2/01/19 – SYNCORA GTY Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 AAA Series 2007B, 5.000%, 11/01/30 New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: 13.093%, 11/15/30 – AMBAC Insured (IF) 11/15 at 100.00 AA+ 13.079%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ New York State Municipal Bond Bank Agency, Buffalo, Special Program Revenue Bonds, Series 2001A: 5.125%, 5/15/19 – AMBAC Insured 5/11 at 100.00 A1 5.125%, 5/15/20 – AMBAC Insured 5/11 at 100.00 A1 5.250%, 5/15/21 – AMBAC Insured 5/11 at 100.00 A1 5.250%, 5/15/22 – AMBAC Insured 5/11 at 100.00 A1 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second Genera1 Series 4/14 at 100.00 AA 2004A, 5.000%, 4/01/22 – NPFG Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2004A, 9/14 at 100.00 AAA 5.000%, 3/15/24 – AMBAC Insured New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 9/20 at 100.00 AAA 5.000%, 3/15/29 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/21 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005B, 5.000%, 3/15/30 – AGM Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series No Opt. Call AAA 2002E, 5.500%, 7/01/18 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 AAA 2010A, 5.000%, 8/01/40 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AAA 2010C, 5.125%, 8/01/42 – AGM Insured Syracuse Industrial Development Authority, New York, PILOT Mortgage Revenue Bonds, Carousel 1/17 at 100.00 BBB– Center Project, Series 2007A, 5.000%, 1/01/36 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Tax Obligation/Limited Transportation – 10.6% (7.1% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AAA 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A: $ 6,000 5.500%, 11/15/18 – AMBAC Insured 11/12 at 100.00 A $ 6,479,640 5.125%, 11/15/22 – FGIC Insured 11/12 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/21 – NPFG Insured 11/12 at 100.00 A 5.000%, 11/15/25 – NPFG Insured 11/12 at 100.00 A New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F: 5.000%, 1/01/20 – AMBAC Insured 1/15 at 100.00 A+ 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/10 at 100.50 A International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth 6/15 at 101.00 Aa2 Series 2005, 5.000%, 12/01/31 – SYNCORA GTY Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.154%, 8/15/32 – AGM Insured (IF) Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 13.6% (9.1% of Total Investments) (4) Dormitory Authority of the State of New York, Suffolk County, Lease Revenue Bonds, Judicial 10/10 at 105.06 Baa1 (4) Facilities, Series 1991A, 9.500%, 4/15/14 – FGIC Insured (ETM) Longwood Central School District, Suffolk County, New York, Series 2000: 5.750%, 6/15/19 (Pre-refunded 6/15/11) – FGIC Insured 6/11 at 101.00 A1 (4) 5.750%, 6/15/20 (Pre-refunded 6/15/11) – FGIC Insured 6/11 at 101.00 A1 (4) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Bonds, Series 7/11 at 100.00 N/R (4) 1998A, 5.250%, 7/01/28 (Pre-refunded 7/01/11) – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1998A, 10/15 at 100.00 AAA 4.750%, 4/01/28 (Pre-refunded 10/01/15) – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1999A: 5.000%, 4/01/17 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 AAA 5.000%, 4/01/29 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2002B: 5.250%, 5/01/16 (Pre-refunded 11/01/11) – NPFG Insured 11/11 at 101.00 AAA 5.250%, 5/01/17 (Pre-refunded 11/01/11) – NPFG Insured 11/11 at 101.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/12 at 100.00 AAA Series 2003C, 5.250%, 8/01/21 (Pre-refunded 8/01/12) – AMBAC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2002A, 5.250%, 4/12 at 100.00 AAA 4/01/19 (Pre-refunded 4/01/12) – AGM Insured New York State Urban Development Corporation, Service Contract Revenue Bonds, Correctional 1/11 at 100.00 AAA Facilities, Series 2000C, 5.125%, 1/01/23 (Pre-refunded 1/01/11) – AGM Insured Total U.S. Guaranteed Nuveen Investments 31 Nuveen New York Select Quality Municipal Fund, Inc. (continued) NVN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 13.4% (9.0% of Total Investments) $ 900 Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AAA $ 924,966 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2000A: 0.000%, 6/01/24 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/25 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/26 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/27 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/28 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/29 – AGM Insured No Opt. Call AA+ Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.000%, 9/01/27 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AAA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured New York State Energy Research and Development Authority, Pollution Control Revenue Bonds, 3/11 at 100.00 A Rochester Gas and Electric Corporation, Series 1998A, 5.950%, 9/01/33 – NPFG Insured (Alternative Minimum Tax) Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities Water and Sewer – 7.6% (5.1% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/14 at 100.00 AAA Bonds, Fiscal Series 2004C, 5.000%, 6/15/35 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/15 at 100.00 AAA Bonds, Fiscal Series 2005C, 5.000%, 6/15/27 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/19 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/16 at 100.00 AAA Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C, 5.000%, 6/15 at 100.00 AA+ 6/01/28 – NPFG Insured Upper Mohawk Valley Regional Water Finance Authority, New York, Water System Revenue Bonds, No Opt. Call A1 Series 2000, 0.000%, 4/01/23 – AMBAC Insured Total Water and Sewer $ 522,236 Total Long-Term Investments (cost $506,696,428) – 148.1% (99.1% of Total Investments) 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 1.4% (0.9% of Total Investments) Tax Obligation/Limited – 1.4% (0.9% of Total Investments) $ 4,975 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate 11/10 at 100.00 A-1 $ 4,975,000 Demand Revenue Obligations, Series 2008A, 0.310%, 11/01/31- FSA Insured (5) Total Short-Term Investments (cost $4,975,000) Total Investments (cost $511,671,428) – 149.5% Floating Rate Obligations – (9.2)% Variable Rate Demand Preferred Shares, at Liquidation Value – (45.0)% (6) Other Assets Less Liabilities – 4.7% Net Assets Applicable to Common Shares – 100% $ 366,197,030 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of prin- cipal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.1%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 33 Nuveen New York Quality Income Municipal Fund, Inc. NUN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 22.4% (15.1% of Total Investments) $ 4,815 Dormitory Authority of the State of New York, Consolidated Revenue Bonds, City University No Opt. Call Aa3 $ 5,176,751 System, Series 1993A, 5.750%, 7/01/13 – NPFG Insured Dormitory Authority of the State of New York, General Revenue Bonds, New York University, No Opt. Call AA– Series 2001-1, 5.500%, 7/01/40 – AMBAC Insured Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call A Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Fordham University, 7/12 at 100.00 A2 Series 2002, 5.000%, 7/01/19 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Yeshiva University, 7/11 at 100.00 Aa3 Series 2001, 5.000%, 7/01/26 – AMBAC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A: 5.000%, 7/01/25 – FGIC Insured 7/17 at 100.00 A 5.000%, 7/01/37 – FGIC Insured 7/17 at 100.00 A Dormitory Authority of the State of New York, Revenue Bonds, Fordham University, Series 2008B, 7/18 at 100.00 Aa3 5.000%, 7/01/38 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009A, 5.250%, 7/01/34 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009B, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Dormitory Authority of the State of New York, Revenue Bonds, State University Educational No Opt. Call AAA Facilities, 1989 Resolution, Series 2000C, 5.750%, 5/15/16 – AGM Insured Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue No Opt. Call AAA Bonds, City University System, Series 1993A, 5.750%, 7/01/18 – AGM Insured Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/15 at 100.00 AA+ University, Tender Option Bond Trust 3127, 12.784%, 7/01/40 – AMBAC Insured (IF) Nassau County Industrial Development Agency, New York, Revenue Refunding Bonds, Hofstra 1/11 at 100.00 A University, Series 1998, 5.000%, 7/01/23 – NPFG Insured New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Trinity 12/10 at 100.00 A Episcopal School, Series 1997, 5.250%, 6/15/27 – NPFG Insured New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 A 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 6,250 New York City Trust for Cultural Resources, New York, Revenue Refunding Bonds, Museum of 1/11 at 100.00 Aa2 $ 6,408,375 Modern Art, Series 1996A, 5.500%, 1/01/21 – AMBAC Insured Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Health Care – 14.7% (9.9% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/19 at 100.00 AAA Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, New 2/11 at 100.00 N/R York and Presbyterian Hospital, Series 1998, 4.750%, 8/01/27 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AAA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 A Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R Hospital, Series 2005, 4.900%, 8/15/31 Dormitory Authority of the State of New York, Hospital Revenue Bonds, Catholic Health Services 1/11 at 100.50 A of Long Island Obligated Group – St. Francis Hospital, Series 1999A, 5.500%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 7/17 at 100.00 AAA 2007B, 5.125%, 7/01/37 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer Center, Series 2003-1: 5.000%, 7/01/21 – NPFG Insured 7/13 at 100.00 AA 5.000%, 7/01/22 – NPFG Insured 7/13 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AAA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AAA Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/11 at 101.00 Baa1 Health System Obligated Group, Series 2001B, 5.250%, 7/01/31 – AMBAC Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 Total Health Care Housing/Multifamily – 3.7% (2.5% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A: 5.000%, 7/01/14 – FGIC Insured No Opt. Call AA+ 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 AA+ 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 10/10 at 105.00 N/R Pass-Through Certificates, Series 1991C, 6.500%, 2/20/19 – AMBAC Insured New York City Housing development Corporation, New York, Multifamily Housing Revenue Bonds, 1/17 at 100.00 AAA Seaview Towers, Series 2006A, 4.750%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010-D1A, 5.000%, 11/01/42 Nuveen Investments 35 Nuveen New York Quality Income Municipal Fund, Inc. (continued) NUN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ 1,685 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/17 at 100.00 Aa2 $ 1,718,801 11/01/37 (Alternative Minimum Tax) 85 New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 11/10 at 100.00 AAA Series 1996A, 6.125%, 11/01/20 – AGM Insured Total Housing/Multifamily Tax Obligation/General – 6.1% (4.2% of Total Investments) Erie County, New York, General Obligation Bonds, Series 2003A, 5.250%, 3/15/16 – NPFG Insured 3/13 at 100.00 A2 Erie County, New York, General Obligation Bonds, Series 2004B, 5.250%, 4/01/13 – NPFG Insured No Opt. Call A2 Monroe County, New York, General Obligation Public Improvement Bonds, Series 2002: 5.000%, 3/01/15 – FGIC Insured 3/12 at 100.00 A 5.000%, 3/01/17 – FGIC Insured 3/12 at 100.00 A New York City, New York, General Obligation Bonds, Fiscal Series 2001D: 5 5.250%, 8/01/15 – AGM Insured 8/11 at 100.00 AAA 5 5.000%, 8/01/16 – FGIC Insured 8/11 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2002C, 5.125%, 3/15/25 – 3/12 at 100.00 AAA AGM Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds: 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ 5.000%, 11/01/20 – AGM Insured (UB) 11/14 at 100.00 AA+ Peru Central School District, Clinton County, New York, General Obligation Refunding Bonds, Series 2002B: 4.000%, 6/15/18 – FGIC Insured 6/12 at 100.00 A 4.000%, 6/15/19 – FGIC Insured 6/12 at 100.00 A Yonkers, New York, General Obligation Bonds, Series 2005B, 5.000%, 8/01/20 – NPFG Insured 8/15 at 100.00 A Total Tax Obligation/General Tax Obligation/Limited – 51.6% (34.8% of Total Investments) Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, 1/11 at 100.50 N/R Harmony Heights School, Issue 1, Series 1999C, 5.500%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Improvement Revenue Bonds, Mental Health 12/10 at 100.00 AAA Services Facilities, Series 2000D, 5.250%, 8/15/30 – AGM Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, Madison-Oneida Board of Cooperative Educational Services, Series 2002: 5.250%, 8/15/20 – AGM Insured 8/12 at 100.00 AAA 5.250%, 8/15/21 – AGM Insured 8/12 at 100.00 AAA 5.250%, 8/15/22 – AGM Insured 8/12 at 100.00 AAA Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 7/14 at 100.00 AA– 2004-2, 5.000%, 7/01/20 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities Improvements, Series 2005D-1: 5.000%, 2/15/15 – FGIC Insured No Opt. Call AA– 5.000%, 8/15/23 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ Program, Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA+ City School District Project, Series 2008A, 5.750%, 5/01/28 – AGM Insured (UB) 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 3,300 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo No Opt. Call AA– $ 3,567,597 City School District Project, Series 2009A, 5.000%, 5/01/31 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District, Series 2003: 5.750%, 5/01/20 – AGM Insured 5/12 at 100.00 AAA 5.750%, 5/01/22 – AGM Insured 5/12 at 100.00 AAA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2007A: 5.750%, 5/01/27 – AGM Insured (UB) 5/17 at 100.00 AA+ 5.750%, 5/01/28 – AGM Insured (UB) 5/17 at 100.00 AA+ Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AAA 5.250%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, State Service Contract Bonds, Series 2002B, 7/12 at 100.00 AA– 5.500%, 7/01/18 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured No Opt. Call AA+ 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA+ 5.500%, 1/01/19 – NPFG Insured 7/12 at 100.00 AA– 5.500%, 1/01/20 – NPFG Insured 7/12 at 100.00 AA– 5.000%, 7/01/25 – FGIC Insured 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Nassau County Interim Finance Authority, New York, Sales Tax Secured Revenue Bonds, Series 2003A: 4.750%, 11/15/21 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/22 – AMBAC Insured 11/13 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/32 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2002B: 5 5.250%, 5/01/12 – NPFG Insured 11/11 at 101.00 AAA 5.000%, 5/01/30 – NPFG Insured 11/11 at 101.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.250%, 2/01/22 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/19 – SYNCORA GTY Insured New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: 13.093%, 11/15/30 – AMBAC Insured (IF) 11/15 at 100.00 AA+ 13.079%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ Nuveen Investments 37 Nuveen New York Quality Income Municipal Fund, Inc. (continued) NUN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 3,750 New York State Local Government Assistance Corporation, Revenue Bonds, Series 1993E, 5.250%, No Opt. Call AAA $ 4,373,775 4/01/16 – AGM Insured (UB) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second Genera1 Series 4/14 at 100.00 AA 2004A, 5.000%, 4/01/22 – NPFG Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2004A, 9/14 at 100.00 AAA 5.000%, 3/15/24 – AMBAC Insured New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A, 9/20 at 100.00 AAA 5.000%, 3/15/30 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Urban Development Corporation, Revenue Refunding Bonds, State Facilities, No Opt. Call Aa3 Series 1995, 5.600%, 4/01/15 – NPFG Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005B, 5.000%, 3/15/30 – AGM Insured Niagara Falls City School District, Niagara County, New York, Certificates of Participation, 6/15 at 100.00 AAA High School Facility, Series 2005, 5.000%, 6/15/28 – AGM Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series 2002E: 5.500%, 7/01/14 – AGM Insured No Opt. Call AAA 5.500%, 7/01/18 – AGM Insured No Opt. Call AAA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 AAA 2010A, 5.000%, 8/01/40 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AAA 2010C, 5.125%, 8/01/42 – AGM Insured Syracuse Industrial Development Authority, New York, PILOT Mortgage Revenue Bonds, Carousel 1/17 at 100.00 BBB– Center Project, Series 2007A, 5.000%, 1/01/36 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Tax Obligation/Limited Transportation – 15.5% (10.5% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AAA 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AAA 4.500%, 11/15/36 – AGM Insured Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A: 5.500%, 11/15/19 – AMBAC Insured 11/12 at 100.00 A 5.125%, 11/15/22 – FGIC Insured 11/12 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/21 – NPFG Insured 11/12 at 100.00 A 5.000%, 11/15/25 – NPFG Insured 11/12 at 100.00 A New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F: 5.000%, 1/01/20 – AMBAC Insured 1/15 at 100.00 A+ 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) $ 2,500 Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/10 at 100.50 A $ 2,509,200 International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth 6/15 at 101.00 Aa2 Series 2005, 5.000%, 12/01/31 – SYNCORA GTY Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AAA Eighth Series 2008, Trust 2920, 17.154%, 8/15/32 – AGM Insured (IF) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 2002A, 1/12 at 100.00 Aa2 5.250%, 1/01/20 – FGIC Insured Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 16.6% (11.2% of Total Investments) (4) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call AAA County Issue, Series 1986, 7.375%, 7/01/16 (ETM) Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/11 at 100.00 AA– (4) Facilities, Series 2001, 5.500%, 7/01/20 (Pre-refunded 7/01/11) – FGIC Insured Dormitory Authority of the State of New York, Third General Resolution Consolidated Revenue 1/11 at 100.00 AA– (4) Bonds, City University System, Series 1998-1, 5.000%, 7/01/26 (Pre-refunded 1/01/11) – FGIC Insured Longwood Central School District, Suffolk County, New York, Series 2000: 5.750%, 6/15/19 (Pre-refunded 6/15/11) – FGIC Insured 6/11 at 101.00 A1 (4) 5.750%, 6/15/20 (Pre-refunded 6/15/11) – FGIC Insured 6/11 at 101.00 A1 (4) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1999A: 5.000%, 4/01/17 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 AAA 5.000%, 4/01/29 (Pre-refunded 10/01/14) – AGM Insured 10/14 at 100.00 AAA Metropolitan Transportation Authority, New York, Transit Facilities Revenue Bonds, Series 1998B: 4.875%, 7/01/18 – FGIC Insured (ETM) 11/10 at 100.00 AAA 4.750%, 7/01/26 – FGIC Insured (ETM) 11/10 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2002B: 5.250%, 5/01/12 (Pre-refunded 11/01/11) – NPFG Insured 11/11 at 101.00 AAA 5.250%, 5/01/17 (Pre-refunded 11/01/11) – NPFG Insured 11/11 at 101.00 AAA 30 5.000%, 5/01/30 (Pre-refunded 11/01/11) – NPFG Insured 11/11 at 101.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/12 at 100.00 AAA Series 2003C, 5.250%, 8/01/21 (Pre-refunded 8/01/12) – AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2002C, 5.125%, 3/15/25 3/12 at 100.00 AAA (Pre-refunded 3/15/12) – AGM Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2002A, 5.250%, 4/12 at 100.00 AAA 4/01/20 (Pre-refunded 4/01/12) – AGM Insured Total U.S. Guaranteed Utilities – 11.7% (7.9% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AAA Islip Resource Recovery Agency, New York, Revenue Bonds, Series 1994B, 7.250%, 7/01/11 – AMBAC No Opt. Call A1 Insured (Alternative Minimum Tax) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2000A: 0.000%, 6/01/24 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/25 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/26 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/27 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/28 – AGM Insured No Opt. Call AA+ 0.000%, 6/01/29 – AGM Insured No Opt. Call AA+ Nuveen Investments 39 Nuveen New York Quality Income Municipal Fund, Inc. (continued) NUN Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ 2,500 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA $ 2,564,250 5.000%, 9/01/27 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities Water and Sewer – 5.9% (3.9% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/14 at 100.00 AAA Bonds, Fiscal Series 2004C, 5.000%, 6/15/35 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/15 at 100.00 AAA Bonds, Fiscal Series 2005C, 5.000%, 6/15/27 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/16 at 100.00 AAA Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C, 5.000%, 6/15 at 100.00 AAA 6/01/28 – NPFG Insured (UB) Total Water and Sewer $ 530,514 Total Investments (cost $513,045,530) – 148.2% Floating Rate Obligations – (10.9)% Other Assets Less Liabilities – 6.3% Auction Rate Preferred Shares, at Liquidation Value – (43.6)% (5) Net Assets Applicable to Common Shares – 100% $ 368,505,045 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of prin- cipal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.4%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 40 Nuveen Investments Nuveen Insured New York Premium Income Municipal Fund, Inc. NNF Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 22.9% (15.4% of Total Investments) Dormitory Authority of the State of New York, General Revenue Bonds, New York University, Series 2001-1: $ 1,500 5.500%, 7/01/24 – AMBAC Insured No Opt. Call AA– $ 1,875,615 5.500%, 7/01/40 – AMBAC Insured No Opt. Call AA– Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call A Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Yeshiva University, 7/11 at 100.00 Aa3 Series 2001, 5.000%, 7/01/20 – AMBAC Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 A 5.000%, 7/01/37 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009A, 5.250%, 7/01/34 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009B, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Dormitory Authority of the State of New York, Revenue Bonds, State University Educational No Opt. Call Aa3 Facilities, Series 1993A, 5.500%, 5/15/19 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, State University Educational 5/12 at 101.00 AA– Facilities, Series 2002A, 5.000%, 5/15/16 – FGIC Insured Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue No Opt. Call AAA Bonds, City University System, Series 1993A, 5.750%, 7/01/18 – AGM Insured Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/15 at 100.00 AA– Upstate Community Colleges, Series 2005A, 5.000%, 7/01/19 – FGIC Insured Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/15 at 100.00 AA+ University, Tender Option Bond Trust 3127, 12.784%, 7/01/40 – AMBAC Insured (IF) New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, Queens Baseball Stadium Project, Series 2009: 6.125%, 1/01/29 – AGC Insured 1/19 at 100.00 AAA 6.375%, 1/01/39 – AGC Insured 1/19 at 100.00 AAA New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball 1/17 at 100.00 BB+ Stadium Project, Series 2006, 5.000%, 1/01/46 – AMBAC Insured New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AAA Pilot, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 A 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– Nuveen Investments 41 Nuveen Insured New York Premium Income Municipal Fund, Inc. (continued) NNF Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ 1,250 New York City Trust for Cultural Resources, New York, Revenue Refunding Bonds, Museum of 1/11 at 100.00 Aa2 $ 1,281,675 Modern Art, Series 1996A, 5.500%, 1/01/21 – AMBAC Insured Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Health Care – 21.8% (14.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 2/11 at 100.00 A Ellis Hospital, Series 1995, 5.600%, 8/01/25 – NPFG Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/19 at 100.00 AAA Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, New 2/11 at 100.00 N/R York and Presbyterian Hospital, Series 1998, 4.750%, 8/01/27 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, St. 8/12 at 100.00 N/R Barnabas Hospital, Series 2002A, 5.125%, 2/01/22 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AAA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 A Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 1/11 at 100.50 A Island Obligated Group – St. Charles Hospital and Rehabilitation Center, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 7/17 at 100.00 AAA 2007B, 5.125%, 7/01/37 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 AA Center, Series 2003-1, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AAA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AAA Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Vassar Brothers Hospital, Series 1/11 at 100.00 AAA 1997, 5.250%, 7/01/17 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Winthrop South Nassau University 7/11 at 101.00 N/R Health System Obligated Group, Series 2001A, 5.250%, 7/01/31 – AMBAC Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/12 at 100.00 AAA 2002A, 5.500%, 2/15/17 – AGM Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 Total Health Care Housing/Multifamily – 3.8% (2.5% of Total Investments) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, Series 2005A: 5.000%, 7/01/14 – FGIC Insured No Opt. Call AA+ 5.000%, 7/01/16 – FGIC Insured 7/15 at 100.00 AA+ 5.000%, 7/01/25 – NPFG Insured (UB) 7/15 at 100.00 AA+ New York City Housing development Corporation, New York, Multifamily Housing Revenue Bonds, 1/17 at 100.00 AAA Seaview Towers, Series 2006A, 4.750%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA Series 2010-D1A, 5.000%, 11/01/42 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ 1,000 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/17 at 100.00 Aa2 $ 1,020,060 11/01/37 (Alternative Minimum Tax) New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, 11/10 at 100.00 AAA Series 1996A, 6.125%, 11/01/20 – AGM Insured Total Housing/Multifamily Long-Term Care – 0.7% (0.5% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, NYSARC Inc., Series 7/11 at 102.00 AAA 2001A, 5.000%, 7/01/26 – AGM Insured Tax Obligation/General – 6.5% (4.4% of Total Investments) Erie County, New York, General Obligation Bonds, Series 2003A, 5.250%, 3/15/16 – NPFG Insured 3/13 at 100.00 A2 Erie County, New York, General Obligation Bonds, Series 2004B, 5.250%, 4/01/13 – NPFG Insured No Opt. Call A2 Nassau County, New York, General Obligation Improvement Bonds, Series 1993H, 5.500%, 6/15/16 – No Opt. Call Aa3 NPFG Insured 5 New York City, New York, General Obligation Bonds, Fiscal Series 1998F, 5.250%, 8/01/16 – 2/11 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds, Tender Option Bond Trust 1198: 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ 5.000%, 11/01/20 – AGM Insured (UB) 11/14 at 100.00 AA+ Niagara Falls, New York, General Obligation Bonds, Series 1994, 7.500%, 3/01/13 – NPFG Insured No Opt. Call A Red Hook Central School District, Dutchess County, New York, General Obligation Refunding 6/12 at 100.00 Aa3 Bonds, Series 2002, 5.125%, 6/15/18 – AGM Insured Yonkers, New York, General Obligation Bonds, Series 2005A, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 A Total Tax Obligation/General Tax Obligation/Limited – 52.0% (34.9% of Total Investments) Dormitory Authority of the State of New York, Department of Health Revenue Bonds, Series 7/15 at 100.00 AA– 2005A, 5.250%, 7/01/24 – CIFG Insured 50 Dormitory Authority of the State of New York, Improvement Revenue Bonds, Mental Health 12/10 at 100.00 AAA Services Facilities, Series 2000D, 5.250%, 8/15/30 – AGM Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, Wayne-Finger Lakes Board of 8/14 at 100.00 AAA Cooperative Education Services, Series 2004, 5.000%, 8/15/23 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 7/14 at 100.00 AA– 2004-2, 5.000%, 7/01/20 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities Improvements, Series 2005D-1: 5.000%, 2/15/15 – FGIC Insured No Opt. Call AA– 5.000%, 8/15/23 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing Program, Series 2002D: 5.250%, 10/01/23 – NPFG Insured 10/12 at 100.00 A+ 5.000%, 10/01/30 – NPFG Insured 10/12 at 100.00 A+ Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA+ City School District Project, Series 2008A, 5.750%, 5/01/27 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo No Opt. Call AA– City School District Project, Series 2009A, 5.000%, 5/01/31 Nuveen Investments 43 Nuveen Insured New York Premium Income Municipal Fund, Inc. (continued) NNF Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 750 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/12 at 100.00 AAA $ 796,995 City School District, Series 2003, 5.750%, 5/01/19 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/14 at 100.00 AA+ City School District, Series 2004, 5.750%, 5/01/26 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA+ City School District, Series 2007A, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AAA 5.250%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, State Service Contract Bonds, Series 2002B, 7/12 at 100.00 AA– 5.500%, 7/01/18 – NPFG Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA+ 5.500%, 1/01/20 – NPFG Insured 7/12 at 100.00 AA– 5.000%, 7/01/30 – AMBAC Insured 7/12 at 100.00 AA– Nassau County Interim Finance Authority, New York, Sales Tax Secured Revenue Bonds, Series 2003A: 5.000%, 11/15/18 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/21 – AMBAC Insured 11/13 at 100.00 AAA 4.750%, 11/15/22 – AMBAC Insured 11/13 at 100.00 AAA New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/13 at 100.00 AAA Series 2003E, 5.250%, 2/01/22 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/19 – SYNCORA GTY Insured New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: 13.093%, 11/15/30 – AMBAC Insured (IF) 11/15 at 100.00 AA+ 13.079%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ New York State Local Government Assistance Corporation, Revenue Bonds, Series 1993E, 5.250%, No Opt. Call AAA 4/01/16 – AGM Insured (UB) New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second Genera1 Series 4/14 at 100.00 AA 2004A, 5.000%, 4/01/23 – NPFG Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2004A, 9/14 at 100.00 AAA 5.000%, 3/15/24 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Urban Development Corporation, Revenue Bonds, Correctional Facilities, Series No Opt. Call AAA 1994A, 5.250%, 1/01/14 – AGM Insured 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 500 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA $ 535,715 2005B, 5.000%, 3/15/30 – AGM Insured Niagara Falls City School District, Niagara County, New York, Certificates of Participation, 6/15 at 100.00 AAA High School Facility, Series 2005, 5.000%, 6/15/28 – AGM Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series No Opt. Call AAA 2002E, 5.500%, 7/01/18 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AAA 2010C, 5.125%, 8/01/42 – AGM Insured Syracuse Industrial Development Authority, New York, PILOT Mortgage Revenue Bonds, Carousel 1/17 at 100.00 BBB– Center Project, Series 2007A, 5.000%, 1/01/36 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Tax Obligation/Limited Transportation – 13.4% (9.0% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AAA 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A: 5.500%, 11/15/19 – AMBAC Insured 11/12 at 100.00 A 5.000%, 11/15/25 – FGIC Insured 11/12 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002E, 5.000%, 11/15/25 – NPFG Insured New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F: 5.000%, 1/01/20 – AMBAC Insured 1/15 at 100.00 A+ 5.000%, 1/01/30 – AMBAC Insured 1/15 at 100.00 A+ New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/10 at 100.50 A International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AAA Eighth Series 2008, Trust 2920, 17.154%, 8/15/32 – AGM Insured (IF) Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue Refunding Bonds, Series 2002E: 5.500%, 11/15/20 – NPFG Insured No Opt. Call Aa3 5.250%, 11/15/22 – NPFG Insured 11/12 at 100.00 Aa3 Total Transportation U.S. Guaranteed – 6.3% (4.2% of Total Investments) (4) Longwood Central School District, Suffolk County, New York, Series 2000, 5.750%, 6/15/20 6/11 at 101.00 A1 (4) (Pre-refunded 6/15/11) – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1999A, 10/14 at 100.00 AAA 5.000%, 4/01/29 (Pre-refunded 10/01/14) – AGM Insured Nuveen Investments 45 Nuveen Insured New York Premium Income Municipal Fund, Inc. (continued) NNF Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2003C: $ 715 5.250%, 8/01/20 (Pre-refunded 8/01/12) – AMBAC Insured 8/12 at 100.00 AAA $ 779,128 5.250%, 8/01/21 (Pre-refunded 8/01/12) – AMBAC Insured 8/12 at 100.00 AAA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2002B, 5.000%, 4/12 at 100.00 AAA 4/01/20 (Pre-refunded 4/01/12) – AMBAC Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, State 3/13 at 100.00 AAA Facilities and Equipment, Series 2002C-1, 5.500%, 3/15/21 (Pre-refunded 3/15/13) – FGIC Insured 85 Niagara Falls, New York, General Obligation Bonds, Series 1994, 7.500%, 3/01/13 – No Opt. Call A (4) NPFG Insured (ETM) Suffolk County Water Authority, New York, Subordinate Lien Waterworks Revenue Bonds, Series No Opt. Call A (4) 1993, 5.100%, 6/01/12 – NPFG Insured (ETM) Total U.S. Guaranteed Utilities – 6.9% (4.6% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AAA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.000%, 9/01/27 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AAA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities Water and Sewer – 9.8% (6.6% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/14 at 100.00 AAA Bonds, Fiscal Series 2004C, 5.000%, 6/15/35 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/15 at 100.00 AAA Bonds, Fiscal Series 2005C, 5.000%, 6/15/27 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/19 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2010 Series 2009BB, 5.000%, 6/15/27 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/16 at 100.00 AAA Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) Suffolk County Water Authority, New York, Subordinate Lien Waterworks Revenue Bonds, Series No Opt. Call A 1993, 5.100%, 6/01/12 – NPFG Insured Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C, 5.000%, 6/15 at 100.00 AAA 6/01/28 – NPFG Insured (UB) Total Water and Sewer $ 173,355 Total Long-Term Investments (cost $176,123,025) – 144.1% (96.7% of Total Investments) 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Short-Term Investments – 5.0% (3.3% of Total Investments) Tax Obligation/Limited – 5.0% (3.3% of Total Investments) $ 6,470 Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate 11/10 at 100.00 A-1 $ 6,470,000 Demand Revenue Obligations, Series 2008A, 0.310%, 11/01/31 – FSA Insured (5) Total Short-Term Investments (cost $6,470,000) Total Investments (cost $182,593,025) – 149.1% Floating Rate Obligations – (12.8)% Other Assets Less Liabilities – 2.5% Auction Rate Preferred Shares, at Liquidation Value – (38.8)% (6) Net Assets Applicable to Common Shares – 100% $ 129,681,250 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of prin- cipal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Auction Rate Preferred Shares, at Liquidation Value as a percentage of Total Investments is 26.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 47 Nuveen Insured New York Dividend Advantage Municipal Fund NKO Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 2.6% (1.8% of Total Investments) $ 1,575 New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/11 at 101.00 BBB $ 1,503,542 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 BBB 5.750%, 6/01/33 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 22.4% (15.3% of Total Investments) Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call A Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of No Opt. Call A Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, New York Medical College, 1/11 at 100.00 A Series 1998, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 A 5.000%, 7/01/37 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series No Opt. Call AA– 1998A, 6.000%, 7/01/18 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/15 at 100.00 AA+ University, Tender Option Bond Trust 3127, 12.784%, 7/01/40 – AMBAC Insured (IF) New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, 1/19 at 100.00 AAA Queens Baseball Stadium Project, Series 2009, 6.125%, 1/01/29 – AGC Insured New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AAA Pilot, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 A 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– New York City Trust for Cultural Resources, New York, Revenue Bonds, American Museum of 7/14 at 100.00 AA Natural History, Series 2004A, 5.000%, 7/01/36 – NPFG Insured New York City Trust for Cultural Resources, New York, Revenue Bonds, Museum of Modern Art, 7/12 at 100.00 Aa2 Series 2001D, 5.125%, 7/01/31 – AMBAC Insured Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 23.2% (15.9% of Total Investments) $ 1,940 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, New 2/11 at 100.00 N/R $ 1,940,524 York and Presbyterian Hospital, Series 1998, 4.750%, 8/01/27 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, St. 8/12 at 100.00 N/R Barnabas Hospital, Series 2002A, 5.125%, 2/01/22 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AAA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 A Hospital, Series 2004, 5.000%, 8/01/33 – FGIC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, New York 2/11 at 100.50 N/R Hospital Medical Center of Queens, Series 1999, 5.600%, 2/15/39 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Hospital Revenue Bonds, Catholic Health Services 1/11 at 100.50 A of Long Island Obligated Group – St. Francis Hospital, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Catholic Health Services of Long 1/11 at 100.50 A Island Obligated Group – St. Charles Hospital and Rehabilitation Center, Series 1999A, 5.500%, 7/01/22 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 7/17 at 100.00 AAA 2007B, 5.250%, 7/01/27 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 AA Center, Series 2003-1, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AAA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities 7/13 at 100.00 Baa1 Hospital, Series 2003B, 5.500%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AAA Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/12 at 100.00 AAA 2002A, 5.500%, 2/15/17 – AGM Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2003A: 5.250%, 2/15/21 – AMBAC Insured 2/13 at 100.00 Aa3 5.250%, 2/15/22 – AMBAC Insured 2/13 at 100.00 Aa3 Suffolk County Industrial Development Agency, New York, Revenue Bonds, Huntington Hospital, Series 2002C: 6.000%, 11/01/22 11/12 at 100.00 BBB+ 5.875%, 11/01/32 11/12 at 100.00 BBB+ Total Health Care Housing/Multifamily – 4.4% (3.0% of Total Investments) New York City Housing development Corporation, New York, Multifamily Housing Revenue Bonds, 1/17 at 100.00 AAA Seaview Towers, Series 2006A, 4.750%, 7/15/39 – AMBAC Insured (Alternative Minimum Tax) New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, Series 2002A: 5.375%, 11/01/23 (Alternative Minimum Tax) 5/12 at 100.00 AA 5.500%, 11/01/34 (Alternative Minimum Tax) 5/12 at 100.00 AA New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2007B, 5.300%, 11/17 at 100.00 Aa2 11/01/37 (Alternative Minimum Tax) Total Housing/Multifamily Nuveen Investments 49 Nuveen Insured New York Dividend Advantage Municipal Fund (continued) NKO Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 3.9% (2.7% of Total Investments) $ 1,500 Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 8/11 at 105.00 A $ 1,596,480 Norwegian Christian Home and Health Center, Series 2001, 6.100%, 8/01/41 – NPFG Insured Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 A– Westchester Project, Series 2006, 5.200%, 2/15/41 Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Willow Towers Inc., Series 2002: 5.250%, 2/01/22 8/12 at 101.00 AAA 5.400%, 2/01/34 8/12 at 101.00 AAA Total Long-Term Care Tax Obligation/General – 10.4% (7.1% of Total Investments) Buffalo, New York, General Obligation Bonds, Series 2002B: 5.375%, 11/15/18 – NPFG Insured 11/12 at 100.00 A1 5.375%, 11/15/20 – NPFG Insured 11/12 at 100.00 A1 Canandaigua City School District, Ontario County, New York, General Obligation Refunding 4/12 at 101.00 Aa3 Bonds, Series 2002A, 5.375%, 4/01/17 – AGM Insured New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2001H, 5.250%, 3/15/16 – 3/11 at 101.00 AA FGIC Insured 80 New York City, New York, General Obligation Bonds, Fiscal Series 2002C, 5.125%, 3/15/25 – 3/12 at 100.00 AAA AGM Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006C, 5.000%, 8/01/16 – 8/15 at 100.00 AAA AGM Insured New York City, New York, General Obligation Bonds: 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ 5.000%, 11/01/20 – AGM Insured (UB) 11/14 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 39.8% (27.2% of Total Investments) Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, 11/10 at 100.00 N/R Vanderheyden Hall Inc., Issue 2, Series 1998F, 5.250%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ Program, Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/21 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2008A: 5.750%, 5/01/27 – AGM Insured (UB) 5/18 at 100.00 AA+ 5.750%, 5/01/28 – AGM Insured (UB) 5/18 at 100.00 AA+ Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/12 at 100.00 AAA City School District, Series 2003, 5.750%, 5/01/20 – AGM Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA+ City School District, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2002A, 11/12 at 100.00 AAA 5.250%, 11/15/25 – AGM Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.000%, 7/01/25 – FGIC Insured Nassau County Interim Finance Authority, New York, Sales Tax Secured Revenue Bonds, Series 11/13 at 100.00 AAA 2003A, 5.000%, 11/15/18 – AMBAC Insured 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: $ 3,400 5.000%, 10/15/25 – NPFG Insured 10/14 at 100.00 AAA $ 3,765,228 5.000%, 10/15/26 – NPFG Insured 10/14 at 100.00 AAA 5.000%, 10/15/29 – AMBAC Insured 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 5 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/11 at 101.00 AAA Series 2002B, 5.250%, 5/01/16 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/19 – SYNCORA GTY Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: 13.093%, 11/15/30 – AMBAC Insured (IF) 11/15 at 100.00 AA+ 13.079%, 11/15/44 – AMBAC Insured (IF) 11/15 at 100.00 AA+ New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.250%, 6/01/20 – AMBAC Insured 6/13 at 100.00 AA– 5.250%, 6/01/22 – AMBAC Insured 6/13 at 100.00 AA– New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 New York State Urban Development Corporation, Revenue Refunding Bonds, State Facilities, No Opt. Call AAA Series 1995, 5.700%, 4/01/20 – AGM Insured (UB) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AAA 2010C, 5.125%, 8/01/42 – AGM Insured Syracuse Industrial Development Authority, New York, PILOT Mortgage Revenue Bonds, Carousel 1/17 at 100.00 BBB– Center Project, Series 2007A, 5.000%, 1/01/36 – SYNCORA GTY Insured (Alternative Minimum Tax) Total Tax Obligation/Limited Transportation – 14.8% (10.1% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A, 11/15 at 100.00 AAA 4.750%, 11/15/27 – NPFG Insured Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series 2002A: 5.125%, 11/15/22 – FGIC Insured 11/12 at 100.00 A 5.000%, 11/15/25 – FGIC Insured 11/12 at 100.00 A New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/20 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/30 – 7/15 at 100.00 AA+ AGM Insured (UB) 85 Niagara Frontier Airport Authority, New York, Airport Revenue Bonds, Buffalo Niagara 10/10 at 100.50 A International Airport, Series 1999A, 5.625%, 4/01/29 – NPFG Insured (Alternative Minimum Tax) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fifty 5/18 at 100.00 Aa2 Second Series 2007, 5.000%, 11/01/28 (Alternative Minimum Tax) Nuveen Investments 51 Nuveen Insured New York Dividend Advantage Municipal Fund (continued) NKO Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth Series 2005: $ 500 5.000%, 12/01/19 – AGM Insured 6/15 at 101.00 AAA $ 570,880 5.000%, 12/01/28 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 5.000%, 12/01/31 – SYNCORA GTY Insured 6/15 at 101.00 Aa2 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AAA Eighth Series 2008, Trust 2920, 17.154%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 11/10 at 100.00 Aa2 Twenty-Fourth Series 2001, 5.000%, 8/01/11 – FGIC Insured (Alternative Minimum Tax) Triborough Bridge and Tunnel Authority, New York, Subordinate Lien General Purpose Revenue No Opt. Call Aa3 Refunding Bonds, Series 2002E, 5.500%, 11/15/20 – NPFG Insured Total Transportation U.S. Guaranteed – 9.3% (6.3% of Total Investments) (4) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk No Opt. Call AAA County Issue, Series 1986, 7.375%, 7/01/16 (ETM) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 11/11 at 101.00 AAA Series 2002B, 5.250%, 5/01/16 (Pre-refunded 11/01/11) – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/12 at 100.00 AAA Series 2003C, 5.250%, 8/01/21 (Pre-refunded 8/01/12) – AMBAC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2002C, 5.125%, 3/15/25 3/12 at 100.00 AAA (Pre-refunded 3/15/12) – AGM Insured New York State Housing Finance Agency, Construction Fund Bonds, State University, Series No Opt. Call AAA 1986A, 8.000%, 5/01/11 (ETM) TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2002-1, 5.500%, 7/15/24 7/12 at 100.00 AAA (Pre-refunded 7/15/12) Total U.S. Guaranteed Utilities – 12.5% (8.6% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.000%, 9/01/27 – AGM Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AAA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured New York State Energy Research and Development Authority, Pollution Control Revenue Refunding 11/10 at 100.00 A– Bonds, Niagara Mohawk Power Corporation, Series 1998A, 5.150%, 11/01/25 – AMBAC Insured Total Utilities 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 3.0% (2.0% of Total Investments) $ 1,140 New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/16 at 100.00 AAA $ 1,203,259 Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C, 5.000%, 6/15 at 100.00 AA+ 6/01/28 – NPFG Insured Total Water and Sewer $ 167,825 Total Investments (cost $170,487,791) – 146.3% Floating Rate Obligations – (9.5)% Variable Rate Demand Preferred Shares, at Liquidation Value – (40.9)% (5) Other Assets Less Liabilities – 4.1% Net Assets Applicable to Common Shares – 100% $ 122,238,349 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of prin- cipal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 53 Nuveen Insured New York Tax-Free Advantage Municipal Fund NRK Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.2% (2.1% of Total Investments) $ 1,500 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/13 at 100.00 BBB $ 1,448,325 5.750%, 6/01/33 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB Series 2002, 5.375%, 5/15/33 Total Consumer Staples Education and Civic Organizations – 28.5% (18.5% of Total Investments) Dormitory Authority of the State of New York, Insured Revenue Bonds, Long Island University, 9/12 at 100.00 Baa3 Series 2003A, 5.000%, 9/01/32 – RAAI Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of No Opt. Call A Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory No Opt. Call Aa2 Facilities, Series 2003B, 5.250%, 7/01/32 (Mandatory put 7/01/13) – SYNCORA GTY Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 7/17 at 100.00 A 5.000%, 7/01/25 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mount St. Mary College, Series 7/13 at 100.00 N/R 2003, 5.000%, 7/01/32 – RAAI Insured Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of 7/12 at 100.00 A1 Technology, Series 2002A, 5.250%, 7/01/22 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 80 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/15 at 100.00 AA+ University, Tender Option Bond Trust 3127, 12.784%, 7/01/40 – AMBAC Insured (IF) New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, 1/19 at 100.00 AAA Queens Baseball Stadium Project, Series 2009, 6.125%, 1/01/29 – AGC Insured New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AAA Pilot, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB– 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 A 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB– New York City Trust for Cultural Resources, New York, Revenue Bonds, American Museum of 7/14 at 100.00 AA Natural History, Series 2004A, 5.000%, 7/01/36 – NPFG Insured Total Education and Civic Organizations Health Care – 22.5% (14.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 2/13 at 100.00 A Lutheran Medical Center, Series 2003, 5.000%, 8/01/31 – NPFG Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, St. 8/12 at 100.00 N/R Barnabas Hospital, Series 2002A, 5.000%, 2/01/31 – AMBAC Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AAA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 A Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 7/17 at 100.00 AAA 2007B, 5.125%, 7/01/37 – AGC Insured 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 25 Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan-Kettering Cancer 7/13 at 100.00 AA $ 27,188 Center, Series 2003-1, 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 8/14 at 100.00 AAA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, South Nassau Communities 7/13 at 100.00 Baa1 Hospital, Series 2003B, 5.500%, 7/01/23 Dormitory Authority of the State of New York, Revenue Bonds, The New York and Presbyterian 8/14 at 100.00 AAA Hospital Project, Series 2007, 5.000%, 8/15/36 – AGM Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/12 at 100.00 AAA 2002A, 5.500%, 2/15/17 – AGM Insured New York City Health and Hospitals Corporation, New York, Health System Revenue Bonds, Series 2/13 at 100.00 Aa3 2003A, 5.250%, 2/15/21 – AMBAC Insured Total Health Care Long-Term Care – 3.5% (2.3% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 8/11 at 105.00 A Norwegian Christian Home and Health Center, Series 2001, 6.100%, 8/01/41 – NPFG Insured Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 A– Westchester Project, Series 2006, 5.200%, 2/15/41 Total Long-Term Care Tax Obligation/General – 3.2% (2.1% of Total Investments) Nassau County, New York, General Obligation Bonds, General Improvement Series 2009C, 5.000%, 10/19 at 100.00 AAA 10/01/29 – AGC Insured 50 New York City, New York, General Obligation Bonds, Fiscal Series 1998H, 5.125%, 8/01/25 – 11/10 at 100.00 AA NPFG Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006C, 5.000%, 8/01/16 – 8/15 at 100.00 AAA AGM Insured New York City, New York, General Obligation Bonds, 5.000%, 11/01/19 – AGM Insured (UB) 11/14 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 46.5% (30.2% of Total Investments) Buffalo Fiscal Stability Authority, New York, Sales Tax Revenue State Aid Secured Bonds, No Opt. Call Aa1 Series 2004A, 5.250%, 8/15/12 – NPFG Insured Dormitory Authority of the State of New York, Master Lease Program Revenue Bonds, Nassau 8/19 at 100.00 AAA County Board of Cooperative Educational Services, Series 2009A, 5.000%, 8/15/28 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/12 at 100.00 A+ Program, Series 2002D, 5.250%, 10/01/23 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/19 at 100.00 AAA Program, Series 2009A, 5.625%, 10/01/29 – AGC Insured Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/18 at 100.00 AA+ City School District Project, Series 2008A, 5.750%, 5/01/27 – AGM Insured (UB) Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/17 at 100.00 AA+ City School District, Series 2007A, 5.750%, 5/01/28 – AGM Insured (UB) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/17 at 100.00 A 2/15/47 – FGIC Insured Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, 7/12 at 100.00 AA– Series 2002A, 5.000%, 7/01/25 – FGIC Insured Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/13 at 102.00 BBB 5.500%, 1/01/34 Nuveen Investments 55 Nuveen Insured New York Tax-Free Advantage Municipal Fund (continued) NRK Portfolio of Investments September 30, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) New York City Sales Tax Asset Receivable Corporation, New York, Dedicated Revenue Bonds, Local Government Assistance Corporation, Series 2004A: $ 610 5.000%, 10/15/25 – NPFG Insured (UB) 10/14 at 100.00 AAA $ 675,526 5.000%, 10/15/26 – NPFG Insured (UB) 10/14 at 100.00 AAA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA– Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured New York City Transitional Finance Authority, New York, Future Tax Secured Refunding Bonds, 2/13 at 100.00 AAA Fiscal Series 2003D, 5.000%, 2/01/22 – NPFG Insured New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option 11/15 at 100.00 AA+ Bonds Trust 3095, 13.079%, 11/15/44 – AMBAC Insured (IF) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, 1/13 at 100.00 AAA Series 2002A, 5.000%, 1/01/23 – FGIC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series No Opt. Call AA 2005B, 5.500%, 4/01/20 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003A-1, 5.250%, 6/01/20 – AMBAC Insured New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and 6/13 at 100.00 AA– State Contingency Contract-Backed Bonds, Series 2003B-1C, 5.500%, 6/01/21 New York State Urban Development Corporation, Service Contract Revenue Bonds, Correctional and 1/11 at 100.00 AA– Youth Facilities, Series 2002A, 5.500%, 1/01/17 (Mandatory put 1/01/11) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AAA 2010C, 5.125%, 8/01/42 – AGM Insured Total Tax Obligation/Limited Transportation – 13.4% (8.7% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005A: 4.750%, 11/15/27 – NPFG Insured 11/15 at 100.00 AAA 4.750%, 11/15/30 – AMBAC Insured 11/15 at 100.00 A Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 A Series 2002A, 5.000%, 11/15/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 A+ 1/01/25 – FGIC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005F, 5.000%, 1/01/20 – 1/15 at 100.00 A+ AMBAC Insured New York State Thruway Authority, General Revenue Bonds, Series 2005G, 5.000%, 1/01/32 – 7/15 at 100.00 AAA AGM Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AAA Eighth Series 2008, Trust 2920, 17.154%, 8/15/32 – AGM Insured (IF) Total Transportation U.S. Guaranteed – 25.7% (16.7% of Total Investments) (4) Dormitory Authority of the State of New York, FHA-Insured Nursing Home Mortgage Revenue Bonds, 2/13 at 102.00 Aaa Shorefront Jewish Geriatric Center Inc., Series 2002, 5.200%, 2/01/32 (Pre-refunded 2/01/13) Dormitory Authority of the State of New York, Revenue Bonds, North Shore Long Island Jewish 5/13 at 100.00 Aaa Group, Series 2003, 5.375%, 5/01/23 (Pre-refunded 5/01/13) 85 Erie County Water Authority, New York, Water Revenue Bonds, Series 1990B, 6.750%, 12/01/14 – No Opt. Call N/R (4) AMBAC Insured (ETM) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/12 at 100.00 AAA Series 2003C, 5.250%, 8/01/18 (Pre-refunded 8/01/12) – AMBAC Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2002B, 5.000%, 4/12 at 100.00 AAA 4/01/20 (Pre-refunded 4/01/12) – AMBAC Insured 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ 500 New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, State 3/13 at 100.00 AAA $ 559,110 Facilities and Equipment, Series 2002C-1, 5.500%, 3/15/21 (Pre-refunded 3/15/13) – FGIC Insured Power Authority of the State of New York, General Revenue Bonds, Series 2002A, 5.000%, 11/12 at 100.00 Aa2 (4) 11/15/20 (Pre-refunded 11/15/12) Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Series 2002A, 1/12 at 100.00 AAA 5.125%, 1/01/31 (Pre-refunded 1/01/12) – NPFG Insured Total U.S. Guaranteed Utilities – 6.5% (4.2% of Total Investments) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 A 5.000%, 12/01/26 – AGC Insured 6/16 at 100.00 AAA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa2 11/15/19 – FGIC Insured Total Utilities Water and Sewer – 1.0% (0.6% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/16 at 100.00 AAA Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) $ 77,785 Total Investments (cost $78,843,682) – 154.0% Floating Rate Obligations – (4.4)% MuniFund Term Preferred Shares, at Liquidation Value – (51.4)% (5) Other Assets Less Liabilities – 1.8% Net Assets Applicable to Common Shares – 100% $ 53,866,043 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of prin- cipal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.4%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 57 Statement of Assets & Liabilities September 30, 2010 New York New York New York Investment Select Quality Quality Quality Income (NQN) (NVN) (NUN) Assets Investments, at value (cost $395,482,607, $511,671,428 and $513,045,530, respectively) $ $ $ Cash Receivables: Interest Investments sold Deferred offering costs — Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations Payables: Auction Rate Preferred share dividends — — Common share dividends Interest — — — Offering costs — MuniFund Term Preferred shares, at liquidation value — — — Variable Rate Demand Preferred shares, at liquidation value — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred shares, at liquidation value — — Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Auction Rate Preferred MuniFund Term Preferred — — — Variable Rate Demand Preferred Unlimited Unlimited — See accompanying notes to financial statements. 58 Nuveen Investments Insured Insured Insured New York New York New York Premium Dividend Tax-Free Income Advantage Advantage (NNF) (NKO) (NRK) Assets Investments, at value (cost $182,593,025, $170,487,791 and $78,843,682, respectively) $ $ $ Cash — — Receivables: Interest Investments sold — Deferred offering costs — Other assets Total assets Liabilities Cash overdraft — Floating rate obligations Payables: Auction Rate Preferred share dividends — — Common share dividends Interest — — Offering costs — MuniFund Term Preferred shares, at liquidation value — — Variable Rate Demand Preferred shares, at liquidation value — — Accrued expenses: Management fees Other Total liabilities Auction Rate Preferred shares, at liquidation value — — Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Unlimited Unlimited Auction Rate Preferred Unlimited Unlimited MuniFund Term Preferred — — Unlimited Variable Rate Demand Preferred — Unlimited — See accompanying notes to financial statements. Nuveen Investments 59 Statement of Operations Year Ended September 30, 2010 Insured Insured Insured New York New York New York New York New York New York Investment Select Quality Premium Dividend Tax-Free Quality Quality Income Income Advantage Advantage (NQN) (NVN) (NUN) (NNF) (NKO) (NRK) Investment Income $ Expenses Management fees Auction fees Dividend disbursing agent fees — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Liquidity fees — — — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — ) ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) ) Net increase from payments by the Adviser for losses realized on the disposal of investments purchased in violation of investment restrictions — Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) — ) From accumulated net realized gains — ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) — ) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. 60 Nuveen Investments Statement of Changes in Net Assets New York Investment Quality (NQN) Select Quality (NVN) Quality Income (NUN) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 9/30/10 9/30/09 9/30/10 9/30/09 9/30/10 9/30/09 Operations Net investment income $ Net realized gain (loss) from: Investments ) ) Futures contracts — Net increase from payments by the Adviser for losses realized on the disposal of investments purchased in violation of investment restrictions — Change in net unrealized appreciation (depreciation) of: Investments Futures contracts — Distributions to Auction Rate Preferred Shareholders: From net investment income ) From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares repurchased and retired — ) — ) ) ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions — ) — ) ) ) Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. Nuveen Investments 61 Statement of Changes in Net Assets (continued) Insured New York Insured New York Insured New York Premium Income (NNF) Dividend Advantage (NKO) Tax-Free Advantage (NRK) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 9/30/10 9/30/09 9/30/10 9/30/09 9/30/10 9/30/09 Operations Net investment income $ Net realized gain (loss) from: Investments ) Futures contracts — Net increase from payments by the Adviser for losses realized on the disposal of investments purchased in violation of investment restrictions — Change in net unrealized appreciation (depreciation) of: Investments Futures contracts — Distributions to Auction Rate Preferred Shareholders: From net investment income ) ) — — ) ) From accumulated net realized gains — — — ) ) ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares repurchased and retired ) ) — ) — ) Net increase (decrease) in net assets applicable to Common shares from capital share transactions ) ) — ) — ) Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. 62 Nuveen Investments Statement of Cash Flows Year Ended September 30, 2010 New York New York New York Investment Select Quality Quality Quality Income (NQN) (NVN) (NUN) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in receivable for interest ) ) ) (Increase) Decrease in receivable for investments sold ) ) ) (Increase) Decrease in other assets ) ) ) Increase (Decrease) in payable for Auction Rate Preferred share dividends ) ) ) Increase (Decrease) in payable for interest — — — Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Net realized (gain) loss from paydowns — ) ) Taxes paid on undistributed capital gains — — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in cash overdraft balance — — — Cash distributions paid to Common shareholders ) ) ) Cost of Common shares repurchased and retired — — ) Increase (Decrease) in Auction Rate Preferred shares, at liquidation value ) ) — Increase (Decrease) in MuniFund Term Preferred shares, at liquidation value — — — Increase (Decrease) in Variable Rate Demand Preferred shares, at liquidation value — (Increase) Decrease in deferred offering costs ) ) — Increase (Decrease) in payable for offering costs — Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash Cash at the beginning of year — — — Cash at the End of Year $ $ $ Supplemental Disclosure of Cash Flow Information New York New York New York Investment Select Quality Quality Quality Income (NQN) (NVN) (NUN) Cash paid for interest (excluding amortization of offering costs, where applicable) $ $ $ See accompanying notes to financial statements. Nuveen Investments 63 Statement of Cash Flows (continued) Insured Insured Insured New York New York New York Premium Dividend Tax-Free Income Advantage Advantage (NNF) (NKO) (NRK) Cash Flows from Operating Activities: Net Increase (Decrease) In Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchases of) short-term investments, net Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in receivable for interest ) ) ) (Increase) Decrease in receivable for investments sold ) — (Increase) Decrease in other assets ) Increase (Decrease) in payable for Auction Rate Preferred share dividends — ) Increase (Decrease) in payable for interest — — Increase (Decrease) in accrued management fees Increase (Decrease) in accrued other liabilities ) ) Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Net realized (gain) loss from paydowns — — — Taxes paid on undistributed capital gains — — ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: Increase (Decrease) in cash overdraft balance — Cash distributions paid to Common shareholders ) ) ) Cost of Common shares repurchased and retired ) — — Increase (Decrease) in Auction Rate Preferred shares, at liquidation value — — ) Increase (Decrease) in MuniFund Term Preferred shares, at liquidation value — — Increase (Decrease) in Variable Rate Demand Preferred shares, at liquidation value — — — (Increase) Decrease in deferred offering costs — ) Increase (Decrease) in payable for offering costs — Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash — — Cash at the beginning of year — — — Cash at the End of Year $ $
